--------------------------------------------------------------------------------

Exhibit 10.1
 
SECURITY AGREEMENT
 
Dated as of September 28, 2012
 
among
 
CNO FINANCIAL GROUP, INC.,
 
and
 
the SUBSIDIARY GUARANTORS
Party Hereto
 
and
 
WILMINGTON TRUST, NATIONAL ASSOCIATION,
as Collateral Agent
 
THIS SECURITY AGREEMENT IS SUBJECT TO THE PROVISIONS OF THE PARI PASSU
INTERCREDITOR AGREEMENT, DATED AS OF SEPTEMBER 28, 2012 (AS AMENDED, RESTATED,
AMENDED AND RESTATED, REPLACED, REFINANCED, SUPPLEMENTED OR OTHERWISE MODIFIED
FROM TIME TO TIME, THE “INTERCREDITOR AGREEMENT”), AMONG JPMORGAN CHASE BANK,
N.A., AS ADMINISTRATIVE AGENT, AND WILMINGTON TRUST, NATIONAL ASSOCIATION, AS
2020 NOTES COLLATERAL AGENT, AND AS 2020 NOTES AUTHORIZED REPRESENTATIVE.
 
 
 

--------------------------------------------------------------------------------

 


TABLE OF CONTENTS
 

   
Page
     
Section 1.
Definitions
2
     
Section 2.
[Reserved]
9
     
Section 3.
Grant of Transaction Liens
9
     
Section 4.
General Representations and Warranties
12
     
Section 5.
Further Assurances; General Covenants
14
     
Section 6.
Reserved
16
     
Section 7.
Chattel Paper and Instruments
16
     
Section 8.
Commercial Tort Claims
17
     
Section 9.
Recordable Intellectual Property
18
     
Section 10.
Proceeds of Letters of Credit
18
     
Section 11.
Investment Property
19
     
Section 12.
Deposit Accounts
21
     
Section 13.
Payments upon an Event of Default
22
     
Section 14.
Transfer of Record Ownership
22
     
Section 15.
Right to Vote Securities
23
     
Section 16.
Remedies upon Event of Default
23
     
Section 17.
Application of Proceeds
25
     
Section 18.
Fees and Expenses; Indemnification
25
     
Section 19.
Authority to Administer Collateral
26
     
Section 20.
Limitation on Duty in Respect of Collateral
26
     
Section 21.
General Provisions Concerning the Collateral Agent
27
     
Section 22.
Termination of Transaction Liens; Release of Collateral
29
     
Section 23.
Additional Subsidiary Guarantors and Lien Grantors
30
     
Section 24.
Notices
30

 
 
 

--------------------------------------------------------------------------------

 


Section 25.
No Implied Waivers; Remedies Not Exclusive
31
     
Section 26.
Successors and Assigns
31
     
Section 27.
Amendments and Waivers
31
     
Section 28.
Choice of Law
32
     
Section 29.
Waiver of Jury Trial
32
     
Section 30.
Severability
32
     
Section 31.
Pari Passu Intercreditor Agreement; Indenture
32
     
Exhibit A
Form of Security Agreement Supplement
 
Exhibit B
Form of Copyright Security Agreement
 
Exhibit C
Form of Patent Security Agreement
 
Exhibit D
Form of Trademark Security Agreement
 
Exhibit E
Form of Perfection Certificate
 
Exhibit F
Form of Issuer Control Agreement
       
Schedule 1
Equity Interests
 
Schedule 2
Other Securities
 
Schedule 3
Deposit Accounts, Securities Accounts and Commodities Accounts
 
Schedule 4
Commercial Tort Claims
 
Schedule 5
Pledged Instruments
 

 
 
 

--------------------------------------------------------------------------------

 
 
SECURITY AGREEMENT
 
This SECURITY AGREEMENT (as amended, restated, amended and restated, replaced,
refinanced, supplemented or otherwise modified from time to time, this
“Agreement”), dated as of September 28, 2012, is entered into by and among CNO
FINANCIAL GROUP, INC., a Delaware corporation (the “Company”), the SUBSIDIARY
GUARANTORS party hereto and WILMINGTON TRUST, NATIONAL ASSOCIATION, as
Collateral Agent.
 
WHEREAS, the Company will on the date hereof issue $275,000,000 of Notes,
pursuant to the Indenture (as amended, restated, amended and restated, replaced,
refinanced, supplemented or otherwise modified from time to time, the
“Indenture”), dated as of September 28, 2012, among the Company, the Subsidiary
Guarantors, the Trustee and the Collateral Agent, the proceeds of which will be
used, together with the proceeds from the Credit Agreement, (i) to repay all
amounts outstanding under the Company’s existing credit agreement, (ii) to fund
an offer to purchase up to all of the Company’s Existing Senior Secured Notes
and a concurrent solicitation of consents, and, to the extent any Existing
Senior Secured Notes are not repurchased pursuant to such offer, to redeem such
remaining Existing Senior Secured Notes and satisfy and discharge the indenture
relating thereto, (iii) to fund the purchase of approximately $200 million
aggregate principal amount of the Company’s outstanding Existing Convertible
Debentures, (iv) to pay fees and expenses incurred in connection with the
foregoing and (v) for the working capital and general corporate purposes of the
Company;
 
WHEREAS, the Company is willing to secure its obligations under the Indenture
and the Notes by granting Liens on substantially all of its assets to the
Collateral Agent, for the benefit of the Secured Parties, as provided in the
Collateral Documents;
 
WHEREAS, the Company is willing to cause each of its current and future domestic
Subsidiaries (other than Insurance Subsidiaries, Subsidiaries of Insurance
Subsidiaries, Unrestricted Subsidiaries and Immaterial Subsidiaries) to
(i) guarantee the foregoing obligations of the Company and (ii) secure such
guarantee thereof by granting Liens on substantially all of the assets of such
Subsidiaries to the Collateral Agent, for the benefit of the Secured Parties, as
provided herein and in the other Collateral Documents;
 
WHEREAS, it is a condition precedent to the issuance of the Notes that (i) the
foregoing obligations of the Company be secured and guaranteed as described
above and (ii) each guarantee thereof be secured by Liens on substantially all
of the assets of the relevant Lien Grantor as provided herein and in the other
Collateral Documents;
 
WHEREAS, in order to secure the obligations under the Credit Agreement, the Lien
Grantors are concurrently granting to the collateral agent under the Credit
Agreement, for the benefit of the lenders under the Credit Agreement and certain
other secured parties, a security interest in the Collateral ranking pari passu
with the Transaction Liens, it being understood that the relative rights of the
grantees in respect of the Collateral are governed by the Intercreditor
Agreement; and
 
WHEREAS, upon any foreclosure or other enforcement of the Collateral Documents,
the net proceeds of, or other collections on, the relevant Collateral are,
subject to the terms of the Intercreditor Agreement, to be received by or paid
over to the Collateral Agent and applied as provided herein;
 
 
 

--------------------------------------------------------------------------------

 
 
NOW, THEREFORE, in consideration of the foregoing and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereto agree as follows:
 
Section 1.     Definitions.
 
(a)           Terms Defined in Indenture.  Terms defined in the Indenture and
not otherwise defined in subsection (b) or (c) of this Section have, as used
herein, the respective meanings provided for therein.
 
(b)           Terms Defined in UCC.  As used herein, each of the following terms
has the meaning specified in the UCC:
 
Term
 
UCC
Account
 
9-102
Authenticate
 
9-102
Certificated Security
 
8-102
Chattel Paper
 
9-102
Commercial Tort Claim
 
9-102
Commodity Account
 
9-102
Commodity Contract
 
9-102
Commodity Customer
 
9-102
Commodity Intermediary
 
9-102
Deposit Account
 
9-102
Document
 
9-102
Electronic Chattel Paper
 
9-102
Entitlement Holder
 
8-102
Equipment
 
9-102
Financial Asset
 
8-102 & 103
General Intangibles
 
9-102
Instrument
 
9-102
Inventory
 
9-102
Investment Property
 
9-102
Letter-of-Credit Right
 
9-102
record
 
9-102
Securities Account
 
8-501
Securities Intermediary
 
8-102
Security
 
8-102 & 103
Security Entitlement
 
8-102
Supporting Obligation
 
9-102
Tangible Chattel Paper
 
9-102
Uncertificated Security
 
8-102



(c)           Additional Definitions.  The following additional terms, as used
herein, have the following meanings:
 
“Article 9” means Article 9 of the UCC.
 
 
2

--------------------------------------------------------------------------------

 
 
“Collateral” means all property, whether now owned or hereafter acquired, on
which a Lien is granted or purports to be granted to the Collateral Agent
pursuant to the Collateral Documents.  When used with respect to a specific Lien
Grantor, the term “Collateral” means all its property on which such a Lien is
granted, or purports to be granted, pursuant to the Collateral Documents.
 
“Collateral Account” means an account established following the occurrence of an
Event of Default by the Collateral Agent or any other account identified by the
Collateral Agent to the Company from time to time.
 
“Collateral Agent” means Wilmington Trust, National Association, in its capacity
as collateral agent under the Notes Documents, and its successors and assigns in
such capacity.
 
“Company” has the meaning specified in the recitals hereto.
 
“Control” has the following meanings:
 
(a)           when used with respect to any Security or Security Entitlement,
the meaning specified in UCC Section 8-106;
 
(b)           when used with respect to any Deposit Account, the meaning
specified in UCC Section 9-104;
 
(c)           when used with respect to any Electronic Chattel Paper, the
meaning specified in UCC Section 9-105;
 
(d)           when used with respect to any Commodity Account or Commodity
Contract, the meaning specified in UCC Section 9-106(b); and
 
(e)           when used with respect to any right to payment or performance by
the issuer or a Nominated Person in respect of a letter of credit, the meaning
specified in UCC Section 9-107.
 
“Copyright License” means any agreement now or hereafter in existence granting
to any Lien Grantor, or pursuant to which any Lien Grantor grants to any other
Person, any right to use, copy, reproduce, distribute, prepare derivative works
of, display or publish any works of authorship on which a Copyright is in
existence or may come into existence, including any agreement identified in
Schedule 1 to any Copyright Security Agreement.
 
“Copyright Security Agreement” means a Copyright Security Agreement,
substantially in the form of Exhibit B, executed and delivered by a Lien Grantor
in favor of the Collateral Agent for the benefit of the Secured Parties.
 
“Copyrights” means all the following: (i) all copyrights under the laws of the
United States (whether or not the underlying works of authorship have been
published), all registrations and recordings thereof, all copyrightable works of
authorship (whether or not published), and all applications for copyrights under
the laws of the United States, including registrations, recordings and
applications in the United States Copyright Office or in any similar office or
agency of the United States or any State thereof, including those described in
Schedule 1 to any Copyright Security Agreement, (ii) all renewals of any of the
foregoing, (iii) all claims for, and rights to sue for, past, present or future
infringements of any of the foregoing and (iv) all income, royalties, damages
and payments now or hereafter due or payable with respect to any of the
foregoing, including damages and payments for past, present or future
infringements thereof.
 
 
3

--------------------------------------------------------------------------------

 
 
“Credit Agreement” means the Credit Agreement dated as of the date hereof among
the Company, the Lenders party thereto, and JPMorgan Chase Bank, N.A., as Agent.
 
“Environment” means ambient air, indoor air, surface water, groundwater,
drinking water, soil, surface and subsurface strata, and natural resources such
as wetlands, flora and fauna.
 
“Environmental Laws” means all requirements of law relating to pollution or
protection of the Environment, health and safety.
 
“Equity Interest” means (i) in the case of a corporation, any shares of its
capital stock, (ii) in the case of a limited liability company, any membership
interest therein, (iii) in the case of a partnership, any partnership interest
(whether general or limited) therein, (iv) in the case of any other business
entity, any participation or other interest in the equity or profits thereof,
(v) any warrant, option or other right to acquire any Equity Interest described
in this definition or (vi) any Security Entitlement in respect of any Equity
Interest described in this definition.
 
“FINRA” means the Financial Industry Regulatory Authority, Inc.
 
“Intellectual Property” means all rights, priorities and privileges relating to
intellectual property, including Copyrights, Copyright Licenses, Patents, Patent
Licenses, Trademarks, Trademark Licenses and trade secrets, arising under the
laws of the United States, which intellectual property is owned by the Lien
Grantors, together with all claims for, and rights to sue for, past, present or
future infringements, misappropriations, dilutions or other violations of any of
the foregoing, and all income, royalties, damages and payments now or hereafter
due or payable with respect to any of the foregoing, including damages and
payments for past, present or future infringements, misappropriations, dilutions
and violations thereof.
 
“Intellectual Property Filing” means (i) with respect to any Patent, Patent
License, Trademark or Trademark License, the filing of the applicable Patent
Security Agreement or Trademark Security Agreement with the United States Patent
and Trademark Office, together with an appropriately completed recordation form
and (ii) with respect to any Copyright or Copyright License, the filing of the
applicable Copyright Security Agreement with the United States Copyright Office,
together with an appropriately completed recordation form, in each case
sufficient to record the Transaction Lien granted to the Collateral Agent in
such Recordable Intellectual Property.
 
“Intellectual Property Security Agreement” means a Copyright Security Agreement,
a Patent Security Agreement or a Trademark Security Agreement.
 
“Intercreditor Agreement” has the meaning specified on the cover page hereto.
 
 
4

--------------------------------------------------------------------------------

 
 
“Issuer Control Agreement” means an Issuer Control Agreement substantially in
the form of Exhibit F.
 
“Lien Grantors” means the Company and the Subsidiary Guarantors.
 
“LLC Interest” means a membership interest or similar interest in a limited
liability company.
 
“Margin Stock” means “margin stock” as such term is defined in Regulation U of
the FRB.
 
“Material Adverse Effect” means (a) a material adverse change in, or a material
adverse effect upon, the business, properties or condition (financial or
otherwise) of the Company or the Company and its Subsidiaries taken as a whole;
(b) a material impairment of the ability of any Lien Grantor to perform under
any Notes Document to which it is a party; or (c) a material adverse effect upon
the legality, validity, binding effect or enforceability against any Lien
Grantor of any Notes Document to which it is a party.
 
“Material Commercial Tort Claim” means a Commercial Tort Claim involving a claim
for more than $5,000,000.
 
“Material Real Property” means real property owned in fee by a Lien Grantor with
a fair market value in excess of $5,000,000.
 
“Mortgage” means a deed of trust, trust deed, deed to secure debt or mortgage,
as applicable, made by a Lien Grantor in favor or for the benefit of the
Collateral Agent on behalf of the Secured Parties in respect of Material Real
Property.
 
“Mortgage Requirement” means, with respect to any Material Real Property owned
by a Lien Grantor, (i) provision of (a) a Mortgage encumbering such Material
Real Property in favor or for the benefit of the Collateral Agent on behalf of
the Secured Parties, duly executed and acknowledged by each Lien Grantor that is
the owner of or holder of any interest in such Material Real Property, and
otherwise in form for recording in the recording office of each applicable
political subdivision where each such Material Real Property is situated,
together with such certificates, affidavits, questionnaires or returns as shall
be required in connection with the recording or filing thereof to create a lien
under applicable requirements of law, and such financing statements and any
other instruments necessary to grant a mortgage lien under the laws of any
applicable jurisdiction; (b) fully paid American Land Title Association Lender’s
Extended Coverage title insurance policies, with endorsements and in amounts
reasonably determined by the Company, issued, coinsured and reinsured by title
insurers reasonably acceptable to the Collateral Agent, insuring such Mortgage
to be a valid first and subsisting Lien on the property described therein, free
and clear of all defects (including, but not limited to, mechanics’ and
materialmen’s Liens) and encumbrances, excepting only Permitted Liens, and
providing for such other affirmative insurance and such coinsurance and direct
access reinsurance as may be reasonably necessary or desirable; (c) an ALTA
survey (provided that the Company shall not be required to comply with the
requirement of this clause (c) if, in the reasonable discretion of the Company
as certified by an officer of the Company, the burden, cost or consequences of
obtaining such survey is excessive in relation to the benefits to be obtained
therefrom by the Secured Parties); (d) a completed “Life-of-Loan” Federal
Emergency Management Agency Standard Flood Hazard Determination with respect to
such Material Real Property (and if any building located on such Material Real
Property is determined to be in a special flood hazard area, delivery of (x) a
notice about special flood hazard area status and flood disaster assistance duly
executed by the Company and each other applicable Lien Grantor relating thereto
and (y) evidence of flood insurance; (e) a local counsel opinion as to the due
authorization, execution and delivery and enforceability of such Mortgage in the
state in which the Material Real Property described in such Mortgage is located
and other matters customarily covered in real estate enforceability opinions and
(f) any other documents reasonably requested by the Collateral Agent or the
Holders of a majority in aggregate principal amount outstanding of the Notes;
and (ii) recording of such Mortgage in the land records of the county in which
such Material Real Property to be so encumbered is located.
 
 
5

--------------------------------------------------------------------------------

 
 
“Nominated Person” means a Person whom the issuer of a letter of credit
(i) designates or authorizes to pay, accept, negotiate or otherwise give value
under such letter of credit and (ii) undertakes by agreement or custom and
practice to reimburse.
 
“Notes Documents” means the Indenture, the Notes issued thereunder, this
Agreement, the Collateral Documents and any security documents and other
operative agreements evidencing or governing the Indebtedness thereunder, and
the liens securing such Indebtedness, including any agreement entered into for
the purpose of securing the Secured Obligations.
 
“Original Lien Grantor” means any Lien Grantor that grants a Lien on any of its
assets hereunder on the Issue Date.
 
“own” refers to (i) in the case of personal property, the possession of
sufficient rights in property to grant a security interest therein as
contemplated by UCC Section 9-203 and (ii) in the case of real property,
possession of fee simple interest, and “acquire” refers to the acquisition of
any such rights.
 
“Partnership Interest” means a partnership interest, whether general or limited.
 
“Patent License” means any agreement now or hereafter in existence granting to
any Lien Grantor, or pursuant to which any Lien Grantor grants to any other
Person, any right with respect to any Patent or any invention now or hereafter
in existence, whether patentable or not, whether a patent or application for
patent is in existence on such invention or not, and whether a patent or
application for patent on such invention may come into existence or not,
including any agreement identified in Schedule 1 to any Patent Security
Agreement.
 
“Patent Security Agreement” means a Patent Security Agreement, substantially in
the form of Exhibit C, executed and delivered by a Lien Grantor in favor of the
Collateral Agent for the benefit of the Secured Parties.
 
“Patents” means (i) all letters patent and design letters patent of the United
States and all applications for letters patent or design letters patent of the
United States, including applications in the United States Patent and Trademark
Office or in any similar office or agency of the United States or any State
thereof, including those described in Schedule 1 to any Patent Security
Agreement, (ii) all reissues, divisions, continuations, continuations in part,
revisions and extensions of any of the foregoing, (iii) all claims for, and
rights to sue for, past, present or future infringements of any of the foregoing
and (iv) all income, royalties, damages and payments now or hereafter due or
payable with respect to any of the foregoing, including damages and payments for
past, present or future infringements thereof.
 
 
6

--------------------------------------------------------------------------------

 
 
“Perfection Certificate” means, with respect to any Lien Grantor, a certificate
substantially in the form of Exhibit E, completed and supplemented with the
schedules contemplated thereby, and signed by an officer of such Lien Grantor.
 
“Permitted Liens” means Liens on the Collateral permitted to be created or
assumed or to exist pursuant to Section 3.5 of the Indenture.
 
“Permitted Priority Liens” means inchoate tax Liens arising by operation of law.
 
“Pledged,” when used in conjunction with any type of asset, means at any time an
asset of such type that is included (or that creates rights that are included)
in the Collateral at such time.  For example, “Pledged Equity Interest” means an
Equity Interest that is included in the Collateral at such time and “Pledged
letter of credit” means a letter of credit that creates rights to payment or
performance that are included in the Collateral at such time.
 
“Proceeds” means all Proceeds (as defined in the UCC) and, to the extent not
included therein, shall also include all proceeds of, and all other profits,
products, rents or receipts, in whatever form, arising from the collection,
sale, lease, exchange, assignment, licensing or other disposition of, or other
realization upon, any Collateral, including all claims of the relevant Lien
Grantor against third parties for loss of, damage to or destruction of, or for
proceeds payable under, or unearned premiums with respect to, policies of
insurance in respect of, any Collateral, and any condemnation or requisition
payments with respect to any Collateral.
 
“Recordable Intellectual Property” means (i) Patents, (ii) Patent Licenses,
(iii) Trademarks, (iv) Trademark Licenses, (v) Copyrights and (vi) Copyright
Licenses, and all rights in or under any of the foregoing.
 
“Regulated Subsidiary” means a Subsidiary as to which the consent of a
governmental body or official is required for any acquisition of control or
change of control thereof.
 
“Secured Agreement,” when used with respect to any Secured Obligation, refers
collectively to each instrument, agreement or other document that sets forth
obligations of the Company, obligations of a Subsidiary Guarantor and/or rights
of the holder with respect to such Secured Obligation.
 
“Secured Guarantee” means, with respect to each Subsidiary Guarantor, its
guarantee of the Secured Obligations under Article X of the Indenture.
 
“Secured Obligations” means the Obligations (as defined in the Indenture) under
the Notes, the Indenture and any Notes Document.
 
“Secured Party” shall have the meaning assigned to such term in the Indenture.
 
 
7

--------------------------------------------------------------------------------

 
 
“Secured Party Requesting Notice” means, at any time, a Secured Party that has,
at least five Business Days prior thereto, delivered to the Collateral Agent a
written notice (i) stating that it holds one or more Secured Obligations and
wishes to receive copies of the notices referred to in Section 21(h) and
(ii) setting forth its address, facsimile number and electronic mail address to
which copies of such notices should be sent.
 
“Security Agreement Supplement” means a Security Agreement Supplement,
substantially in the form of Exhibit A, signed and delivered to the Collateral
Agent for the purpose of adding a Subsidiary as a party hereto pursuant to
Section 23 and/or adding additional property to the Collateral.
 
“Subsidiary Guarantor” means each Subsidiary listed on the signature pages
hereof under the caption “Subsidiary Guarantors” and each Subsidiary that shall,
at any time after the date hereof, become a “Subsidiary Guarantor” pursuant to
Section 23.
 
“Supporting Letter of Credit” means a letter of credit that supports the payment
or performance of one or more items included in the Collateral.
 
“Trademark License” means any agreement now or hereafter in existence granting
to any Lien Grantor, or pursuant to which any Lien Grantor grants to any other
Person, any right to use any Trademark, including any agreement identified in
Schedule 1 to any Trademark Security Agreement.
 
“Trademark Security Agreement” means a Trademark Security Agreement,
substantially in the form of Exhibit D, executed and delivered by a Lien Grantor
in favor of the Collateral Agent for the benefit of the Secured Parties.
 
“Trademarks” means: (i) all trademarks, trade names, corporate names, company
names, business names, fictitious business names, trade styles, service marks,
logos, brand names, slogans, trade dress, prints and labels on which any of the
foregoing have appeared or appear, package and other designs, and all other
source or business identifiers, and all general intangibles of like nature, and
the rights in any of the foregoing which arise under applicable law, (ii) the
goodwill of the business connected with the use thereof and symbolized thereby,
(iii) all registrations and applications in connection therewith, including
registrations and applications in the United States Patent and Trademark Office
or in any similar office or agency of the United States or any State thereof,
including those described in Schedule 1 to any Trademark Security Agreement,
(iv) all renewals of any of the foregoing, (v) all claims for, and rights to sue
for, past, present or future infringements and dilutions of any of the
foregoing, or for unfair competition or for injury to the related goodwill
associated therewith and (vi) all income, royalties, damages and payments now or
hereafter due or payable with respect to any of the foregoing, including damages
and payments for past, present or future infringements and dilutions thereof.
 
“Transaction Liens” means the Liens granted by the Lien Grantors under the
Collateral Documents.
 
“UCC” means the Uniform Commercial Code as in effect from time to time in the
State of New York; provided that, if perfection or the effect of perfection or
non-perfection or the priority of any Transaction Lien on any Collateral is
governed by the Uniform Commercial Code as in effect in a jurisdiction other
than New York, “UCC” means the Uniform Commercial Code as in effect from time to
time in such other jurisdiction for purposes of the provisions hereof relating
to such perfection, effect of perfection or non-perfection or priority.
 
 
8

--------------------------------------------------------------------------------

 
 
(d)           Terms Generally.  The definitions of terms herein (including those
incorporated by reference to the UCC or to another document) apply equally to
the singular and plural forms of the terms defined.  Whenever the context may
require, any pronoun includes the corresponding masculine, feminine and neuter
forms.  The words “include,” “includes” and “including” shall be deemed to be
followed by the phrase “without limitation.” The word “will” shall be construed
to have the same meaning and effect as the word “shall.” Unless the context
requires otherwise, (i) any definition of or reference to any agreement,
instrument or other document herein shall be construed as referring to such
agreement, instrument or other document as from time to time amended,
supplemented or otherwise modified (subject to any restrictions on such
amendments, supplements or modifications set forth herein), (ii) any reference
herein to any Person shall be construed to include such Person’s successors and
assigns, (iii) the words “herein,” “hereof’ and “hereunder,” and words of
similar import, shall be construed to refer to this Agreement in its entirety
and not to any particular provision hereof, (iv) all references herein to
Sections, Exhibits and Schedules shall be construed to refer to Sections of, and
Exhibits and Schedules to, this Agreement and (v) the word “property” shall be
construed to refer to any and all tangible and intangible assets and properties,
including cash, securities, accounts and contract rights.
 
Section 2.             [Reserved].
 
Section 3.             Grant of Transaction Liens.
 
(a)           The Company, in order to secure the Secured Obligations, and each
Subsidiary Guarantor listed on the signature pages hereof, in order to secure
its Secured Obligations, grants to the Collateral Agent for the benefit of the
Secured Parties a continuing security interest in all right, title and interest
of the Company or such Subsidiary Guarantor, as the case may be, in, to and
under the following property of the Company or such Subsidiary Guarantor, as the
case may be, whether now owned or existing or hereafter acquired or arising and
regardless of where located:
 
(i)          all Accounts;
 
(ii)         all Chattel Paper;
 
(iii)        the Commercial Tort Claims described in Schedule 4;
 
(iv)       all Deposit Accounts;
 
(v)        all Documents;
 
(vi)       all Equipment;
 
(vii)      all General Intangibles (including any Equity Interests in other
Persons that do not constitute Investment Property);
 
 
9

--------------------------------------------------------------------------------

 
 
(viii)     all Instruments;
 
(ix)        all Inventory;
 
(x)         all Investment Property;
 
(xi)        all Letter-of-Credit Rights with respect to Specified Letters of
Credit;
 
(xii)       all Intellectual Property;
 
(xiii)      all books and records (including customer lists, credit files,
computer programs, printouts and other computer materials and records) of such
Original Lien Grantor pertaining to any of its Collateral;
 
(xiv)      such Original Lien Grantor’s ownership interest in (1) its Commodity
Accounts, Deposit Accounts and Securities Accounts, (2) all Financial Assets
credited to such accounts from time to time and all Security Entitlements in
respect thereof, (3) all cash held in its such accounts from time to time and
(4) all other money in the possession of the Collateral Agent; and
 
(xv)       all Supporting Obligations and Proceeds of the Collateral described
in the foregoing clauses (i) through (xiv);
 
provided that the following property is excluded from the foregoing security
interests (“Excluded Property”): (A) motor vehicles and other assets subject to
certificates of title, (B) voting Equity Interests in any first-tier Foreign
Subsidiary, to the extent (but only to the extent) required to prevent the
Collateral from including more than 65% of all voting Equity Interests in such
first-tier Foreign Subsidiary, (C) Capital Stock of any Foreign Subsidiary that
is not a first-tier Foreign Subsidiary, (D) Equipment leased by an Original Lien
Grantor under a lease that prohibits the granting of a Lien on such Equipment,
(E) cash and Cash Equivalents maintained in any trust or payroll account, so
long as such account are maintained as a trust or payroll account respectively,
(F) Cash and Cash Equivalents maintained in any account of any Lien Grantor that
is an investment adviser registered under the Investment Advisers Act of 1940,
as amended, so long as (x) such account is maintained to satisfy qualified
professional asset manager requirements under ERISA and (y) the aggregate amount
of cash and Cash Equivalents in all such accounts does not exceed $2,000,000 at
any time, (G) cash and Cash Equivalents maintained in any account of any Lien
Grantor that is a broker-dealer registered under the Exchange Act and a member
of FINRA so long as (x) such account is maintained to satisfy minimum net
regulatory capital requirements imposed by FINRA regulations pursuant to the
Exchange Act and (y) the aggregate amount of cash and Cash Equivalents in all
such accounts does not exceed $10,000,000 at any time, (H) intent-to-use
Trademark applications solely to the extent that, and solely during the period
in which, the grant of a security interest therein would impair the validity or
enforceability of such intent to use Trademark applications or any registrations
that issue therefrom under applicable United States federal law, (I) any
contract, permit, lease, license or other agreement to the extent that the grant
of a security interest therein would result in a breach or default under such
contract, permit, lease, license or other agreement (in each case, after giving
effect to applicable provisions of the UCC), (J) any leasehold improvements to
the extent that the grant of a security interest therein would violate the
related lease, (K) assets located outside the United States to the extent a Lien
on such assets cannot be perfected by the filing of UCC financing statements (or
Personal Property Security Act (PPSA) statements), (L) assets subject to a
purchase money lien, capitalized lease obligation or similar arrangement, in
each case as permitted by the Indenture and the Credit Agreement, to the extent
that the contract or other agreement in which such Lien is granted (or the
documentation providing for such capitalized lease obligation or similar
arrangement) prohibits such assets from being Collateral and only for so long as
such Lien remains outstanding, (M) any real property or real property interests
(including leasehold interests) other than Material Real Property, (N) Margin
Stock and Equity Interests in any Person other than Wholly-Owned Subsidiaries to
the extent not permitted by the terms of such Person’s organizational or joint
venture documents, (O) any assets to the extent a security interest in such
assets would result in material adverse tax consequences as reasonably
determined by the Company, (P) pledges and security interests prohibited or
restricted by applicable law (including any requirement to obtain the consent of
any governmental authority or third party), in each case, after giving effect to
applicable provisions of the UCC and (Q) proceeds and products of any and all of
the foregoing excluded assets described in clauses (A) through (P) above only to
the extent such proceeds and products would constitute property or assets of the
type described in clauses (A) through (P) above.  Each Original Lien Grantor
shall use commercially reasonable efforts to obtain any consent that is
reasonably obtainable and required for any property described in clause (D),
(I), (J) or (L) above to cease to constitute Excluded Property.  Notwithstanding
the foregoing, (i) property in which a security interest is granted pursuant to
Section 5(g) shall not constitute Excluded Property for so long as the Other
First Lien Obligations are secured by such property and (ii) all assets of
Insurance Subsidiaries (including cash and Cash Equivalents temporarily held by
Lien Grantors on behalf of, and for the benefit of, Insurance Subsidiaries)
shall be Excluded Property.  In addition, (a) no actions in any non-U.S.
jurisdiction shall be required in order to create any security interests in
assets located outside the United States or to perfect any security interests
(it being understood that there shall be no security agreements or pledge
agreements governed under the laws of any non-U.S. jurisdiction), (b) no control
agreements shall be required with respect to Deposit Accounts, Securities
Accounts or Commodity Accounts, (c) the Company and the Subsidiary Guarantors
shall not be required to seek any landlord lien waiver, estoppel, warehouseman
waiver or other collateral access or similar agreement and (d) assets will be
excluded from the Collateral in circumstances where the cost of obtaining a
security interest in such assets exceed the practical benefit to the Secured
Parties afforded thereby (as reasonably determined by the Company).
 
 
10

--------------------------------------------------------------------------------

 
 
(b)           With respect to each right to payment or performance included in
the Collateral from time to time, the Transaction Lien granted therein includes
a continuing security interest in (i) any Supporting Obligation that supports
such payment or performance and (ii) any Lien that (x) secures such right to
payment or performance or (y) secures any such Supporting Obligation.
 
(c)           The Transaction Liens are granted as security only and shall not
subject the Collateral Agent or any other Secured Party to, or transfer or in
any way affect or modify, any obligation or liability of any Lien Grantor with
respect to any of the Collateral or any transaction in connection therewith.
 
(d)           Notwithstanding anything to the contrary in this Agreement or any
other Notes Document, if the governmental body or official having jurisdiction
over any Regulated Subsidiary determines that the pledge of the shares of
capital stock of such Regulated Subsidiary hereunder constitutes the acquisition
of or a change of control with respect to such Regulated Subsidiary as to which
the prior approval of such governmental body or official was required, then,
immediately upon the relevant Lien Grantor’s (1) written memorialization of oral
notice or (2) receipt of written notice from such governmental body or official
of such determination and without any action on the part of the Collateral Agent
or any other Person, such pledge shall be rendered void ab initio and of no
effect.  Upon any such occurrence, (i) the Collateral Agent shall, at such Lien
Grantor’s written request and expense, return all certificates representing such
capital stock to such Lien Grantor and execute and deliver such documents as
such Lien Grantor shall reasonably request to evidence such Lien Grantor’s
retention of all rights in such capital stock and (ii) such Lien Grantor shall,
if requested by the Collateral Agent or the Holders of a majority in aggregate
principal amount of the Notes, promptly submit a request to the relevant
governmental body or official for approval of the pledge of such shares to the
Collateral Agent hereunder and, upon receipt of such approval, shall forthwith
deliver to the Collateral Agent certificates representing all the outstanding
shares of capital stock of such Regulated Subsidiary (subject to the limitation
in Section 11(m) if such Regulated Subsidiary is a Foreign Subsidiary) to be
held as Collateral hereunder.
 
 
11

--------------------------------------------------------------------------------

 
 
Section 4.               General Representations and Warranties.  Each Original
Lien Grantor represents and warrants that:
 
(a)           Such Lien Grantor is duly organized, validly existing and in good
standing under the laws of the jurisdiction identified as its jurisdiction of
organization in its Perfection Certificate.
 
(b)           Schedule 1 lists all Equity Interests in Subsidiaries and
Affiliates owned by such Lien Grantor as of the Issue Date.  Such Lien Grantor
holds all such Equity Interests directly (i.e., not through a Subsidiary, a
Securities Intermediary or any other Person).
 
(c)           Schedule 2 lists, as of the Issue Date, all Securities owned by
such Lien Grantor (except Securities evidencing Equity Interests in Subsidiaries
and Affiliates).
 
(d)           Schedule 3 lists, as of the Issue Date, (i) all Securities
Accounts to which Financial Assets are credited in respect of which such Lien
Grantor owns Security Entitlements, (ii) all Commodity Accounts in respect of
which such Lien Grantor is the Commodity Customer and (iii) all Deposit Accounts
in the name of such Lien Grantor.
 
(e)           All Pledged Equity Interests owned by such Lien Grantor are owned
by it free and clear of any Lien other than Permitted Liens.  All shares of
capital stock included in such Pledged Equity Interests (including shares of
capital stock in respect of which such Lien Grantor owns a Security Entitlement)
have been duly authorized and validly issued and are fully paid and
non-assessable.  None of such Pledged Equity Interests is subject to any option
to purchase or similar right of any Person.  Such Lien Grantor is not and will
not become a party to or otherwise bound by any agreement (except as permitted
by the Indenture) which restricts in any manner the rights of any present or
future holder of any Pledged Equity Interest with respect thereto.
 
 
12

--------------------------------------------------------------------------------

 
 
(f)            Such Lien Grantor has good and marketable title to, a right to
use, or a valid leasehold interest in, all its Collateral, except for such
defects in title or interests as could not, individually or in the aggregate
with respect to all Lien Grantors, reasonably be expected to have a Material
Adverse Effect.  The property of such Lien Grantor is subject to no Liens, other
than Permitted Liens.
 
(g)           Such Lien Grantor has not performed any acts that could reasonably
be expected to prevent the Collateral Agent from enforcing any of the provisions
of the Collateral Documents or that would limit the Collateral Agent in any such
enforcement.  No authorized financing statement, security agreement, mortgage or
similar or equivalent document or instrument covering all or part of the
Collateral owned by such Lien Grantor is on file or of record in any
jurisdiction in which such filing or recording would be effective to perfect or
record a Lien on such Collateral, except financing statements, mortgages or
other similar or equivalent documents with respect to Permitted Liens.  After
the Issue Date, no Collateral owned by such Lien Grantor will be in the
possession or under the Control of any other Person having a claim thereto or
security interest therein, other than a Permitted Lien.
 
(h)           The Transaction Liens on all Collateral owned by such Lien Grantor
(i) have been validly created, (ii) will attach to each item of such Collateral
on the Issue Date (or, if such Lien Grantor first obtains rights thereto on a
later date, on such later date) and (iii) when so attached, will secure all the
Secured Obligations or such Lien Grantor’s Secured Guarantee, as the case may
be.
 
(i)            Such Lien Grantor has delivered a Perfection Certificate to the
Collateral Agent.  The information set forth therein is correct and complete as
of the Issue Date.  Within 60 days after the Issue Date, such Lien Grantor will
furnish (or cause to be furnished) to the Collateral Agent a file search report
from each UCC filing office listed in its Perfection Certificate, showing the
filing made at such filing office to perfect the Transaction Liens on its
Collateral.
 
(j)            When UCC financing statements describing the Collateral as set
forth in the Perfection Certificate have been filed in the offices specified in
such Perfection Certificate, the Transaction Liens will constitute perfected
security interests in the Collateral owned by such Lien Grantor to the extent
that a security interest therein may be perfected by filing pursuant to the UCC,
prior to all Liens and rights of others therein except Permitted Liens that have
priority over the Transaction Liens by operation of law.  When, in addition to
the filing of such UCC financing statements, the applicable Intellectual
Property Filings have been made with respect to such Lien Grantor’s Recordable
Intellectual Property (including any future filings required pursuant to
Sections 5(a) and 9(a)), the Transaction Liens will constitute perfected
security interests in all right, title and interest of such Lien Grantor in its
Recordable Intellectual Property to the extent that security interests therein
may be perfected by such filings, prior to all Liens and rights of others
therein except Permitted Liens.  Except for (i) the filing of such UCC financing
statements and (ii) such Intellectual Property Filings, no registration,
recordation or filing with, and no authorization or approval or other action by,
any governmental body, agency or official is required in connection with the
execution or delivery of the Security Agreement or is necessary for the validity
or enforceability thereof or for the perfection or due recordation of the
Transaction Liens or (except with respect to the capital stock of any Regulated
Subsidiary) for the enforcement of the Transaction Liens.
 
 
13

--------------------------------------------------------------------------------

 
 
(k)           If such Lien Grantor is also a Subsidiary Guarantor, in executing
and delivering this Agreement (including providing its Secured Guarantee), such
Lien Grantor has (i) without reliance on the Collateral Agent or any other
Secured Party or any information received from the Collateral Agent or any other
Secured Party and based upon such documents and information it deems
appropriate, made an independent investigation of the transactions contemplated
by the Notes Documents and the Company, the Company’s business, assets,
operations, prospects and condition, financial or otherwise, and any
circumstances which may bear upon such transactions, the Company or the
obligations and risks undertaken herein with respect to the Secured Obligations,
(ii) adequate means to obtain from the Company on a continuing basis information
concerning the Company, (iii) full and complete access to the Notes Documents
and any other documents executed in connection with the Notes Documents and
(iv) not relied and will not rely upon any representations or warranties of the
Collateral Agent or any other Secured Party not embodied herein or any acts
heretofore or hereafter taken by the Collateral Agent or any other Secured Party
(including any review by the Collateral Agent or any other Secured Party of the
affairs of the Company).
 
Section 5.               Further Assurances; General Covenants.  Each Lien
Grantor covenants as follows:
 
(a)           Such Lien Grantor will at the Company’s expense, execute, deliver,
file and record any statement, assignment, instrument, document, agreement or
other paper and take any other action (including any Intellectual Property
Filing and any filing of financing or continuation statements under the UCC)
that from time to time may be necessary in order to:
 
(i)           create, preserve, perfect or confirm the Transaction Liens on such
Lien Grantor’s Collateral;
 
(ii)           in the case of Pledged Letter-of-Credit Rights, Pledged
Electronic Chattel Paper and Pledged Investment Property, cause the Collateral
Agent to have Control thereof; or
 
(iii)         enable the Collateral Agent to exercise and enforce any of its
rights, powers and remedies with respect to any of such Lien Grantor’s
Collateral.
 
In furtherance of the foregoing, in respect of the insurance policies required
by Section 6.05 of the Credit Agreement relating to any property or business of
such Lien Grantor, such Lien Grantor shall deliver to the Collateral Agent, on
the Issue Date (with respect to existing polices) and promptly following the
entry into new policies or the renewal, extension or modification of existing
policies, a copy of, or a certificate as to coverage under such policies, each
of which shall (i) within 30 days of the date of such delivery, be endorsed or
otherwise amended to include a “standard” or “New York” lender’s loss payable or
mortgagee endorsement (as applicable) naming the Collateral Agent as mortgagee
or loss payee (in the case of property insurance) or additional insured on
behalf of the Secured Parties (in the case of liability insurance), as
applicable and (ii) to the extent available, provide that no cancellation,
material addition in amount or material change in coverage shall be effective
until after 30 days’ notice thereof to the Collateral Agent.
 
 
14

--------------------------------------------------------------------------------

 
 
To the extent permitted by applicable law, such Lien Grantor authorizes the
Collateral Agent to execute and file such financing statements or continuation
statements, and amendments thereto, including, without limitation, one or more
financing statements indicating that such financing statements cover all assets
or all personal property (or words of similar effect) of such Lien Grantor, in
each case without such Lien Grantor’s signature appearing thereon, and
regardless of whether any particular asset described in such financing statement
falls within the scope of the UCC or the granting clause of this Agreement.  A
photographic, photostatic or other reproduction of this Agreement shall be
sufficient as a financing statement or other filing or recording document or
instrument for filing or recording in any jurisdiction.  Such Lien Grantor
constitutes the Collateral Agent its attorney-in-fact to execute and file, in
the event such Lien Grantor fails to do so promptly, all Intellectual Property
Filings and other filings required or so requested for the foregoing purposes,
all such acts of such attorney being hereby ratified and confirmed; and such
power, being coupled with an interest, shall be irrevocable until all the
Transaction Liens granted by such Lien Grantor terminate pursuant to
Section 22.  The Company will pay the reasonable costs of, or incidental to, any
Intellectual Property Filings and any recording or filing of any financing or
continuation statements or other documents recorded or filed pursuant hereto.
 
(b)           Such Lien Grantor will (x) furnish to the Collateral Agent prompt
written notice of any (i) change of its name or corporate structure or
(ii) change of its location (determined as provided in UCC Section 9-307) and
(y) take all actions that are necessary or required by the Collateral Agent for
the purpose of perfecting or protecting the security interest granted by this
Agreement.
 
(c)           Such Lien Grantor will not sell, lease, license, exchange, assign
or otherwise dispose of, or grant any option with respect to, any of its
Collateral; provided that such Lien Grantor may do any of the foregoing unless
(i) doing so would violate a covenant in the Indenture or (ii) an Event of
Default shall have occurred and be continuing and the Collateral Agent shall
have notified such Lien Grantor that its right to do so is terminated, suspended
or otherwise limited.
 
(d)           Such Lien Grantor will, promptly upon request, provide to the
Collateral Agent all information and evidence concerning such Lien Grantor’s
Collateral that the Collateral Agent may reasonably request to enable it to
enforce the provisions of the Collateral Documents.
 
(e)           Upon the acquisition of any Material Real Property by any Lien
Grantor or any real property owned by any Lien Grantor becoming Material Real
Property (as of the end of any fiscal quarter), such Lien Grantor will cause
such Material Real Property to be subjected to a Lien securing the Secured
Obligations and will take such actions as shall be necessary or reasonably
requested by the Collateral Agent to grant and perfect or record such Lien in
accordance with the Mortgage Requirement and to satisfy the other conditions of
the Mortgage Requirement within 120 days of the requirement becoming applicable.
 
 
15

--------------------------------------------------------------------------------

 
 
(f)            Such Lien Grantor shall not incur or suffer to exist any Lien
(the “Initial Lien”) on any property (including any property that would
otherwise be Excluded Property) to secure any Other First Lien Obligations (as
defined in the Intercreditor Agreement) or take any action to perfect any such
security interest, unless such Lien Grantor concurrently grants a Lien to the
Collateral Agent to secure the Secured Obligations ranking pari passu with such
Initial Lien securing such Other First Lien Obligations and takes such action to
perfect such Lien; provided that any such Lien on property that would otherwise
be Excluded Property created to secure the Secured Obligations pursuant to this
clause (f) shall provide by its terms that upon the release and discharge of the
Initial Lien on such property by the Collateral Agent (as defined in the
Intercreditor Agreement) for such Other First Lien Obligations, the Lien on such
property securing the Secured Obligations shall be automatically and
unconditionally released and discharged and such Lien Grantor may take any
action necessary to memorialize such release or discharge.
 
Section 6.               Reserved.
 
Section 7.               Chattel Paper and Instruments.  Except as to actions to
be taken by the Collateral Agent, each Lien Grantor represents, warrants and
covenants as follows:
 
(a)           On the Issue Date (in the case of an Original Lien Grantor) or the
date on which it signs and delivers its first Security Agreement Supplement (in
the case of any other Lien Grantor), such Lien Grantor will deliver to the
Collateral Agent as Collateral hereunder (i) all Pledged Tangible Chattel Paper,
provided that delivery of the Pledged Tangible Chattel Paper shall be required
pursuant to this paragraph only to the extent that the aggregate value of all
Pledged Tangible Chattel Paper that has not been delivered would exceed
$5,000,000 and (ii) each Pledged Instrument having a value in excess of
$2,000,000 then owned by such Lien Grantor.  Thereafter, whenever such Lien
Grantor acquires any other Pledged Tangible Chattel Paper or Pledged Instrument
having a value in excess of $2,000,000, such Lien Grantor will immediately
deliver such Pledged Tangible Chattel Paper or Pledged Instrument to the
Collateral Agent as Collateral hereunder.  Notwithstanding the foregoing, all
debt owing by the Company or any of its Subsidiaries to a Lien Grantor
(regardless of the value thereof) shall be pledged by delivery to the Collateral
Agent of an intercompany note.
 
(b)           So long as no Event of Default shall have occurred and be
continuing, the Collateral Agent will, promptly upon request by the relevant
Lien Grantor, make appropriate arrangements for making any Pledged Tangible
Chattel Paper or Pledged Instrument available to it for purposes of
presentation, collection or renewal (any such arrangement to be effected against
trust receipt or like document).
 
 
16

--------------------------------------------------------------------------------

 
 
(c)            Schedule 5 lists, as of the Issue Date, all Pledged Instruments.
 
(d)           All Pledged Tangible Chattel Paper and Pledged Instruments owned
by such Lien Grantor, when delivered to the Collateral Agent (to the extent such
delivery is required), will be indorsed to the order of the Collateral Agent, or
accompanied by duly executed instruments of assignment.
 
(e)           Upon the delivery of any Pledged Tangible Chattel Paper or Pledged
Instrument owned by such Lien Grantor to the Collateral Agent, the Transaction
Lien on such Collateral will be perfected, subject to no prior Liens or rights
of others.
 
(f)            Each Lien Grantor will take (or cause others to take) all actions
required under UCC Section 9-105 to cause the Collateral Agent to obtain and
maintain Control of any and all Electronic Chattel Paper owned by such Lien
Grantor from time to time, provided that such Lien Grantor’s actions to cause
the Collateral Agent to obtain and maintain Control of such Electronic Chattel
shall be required pursuant to this paragraph only to the extent that the
aggregate value of all Electronic Chattel Paper then owned by such Lien Grantor
and not subject to the Collateral Agent’s Control would exceed $5,000,000.
 
Section 8.               Commercial Tort Claims.  Each Lien Grantor represents,
warrants and covenants as follows:
 
(a)           In the case of an Original Lien Grantor, Schedule 4 accurately
describes, with the specificity required to satisfy Official Comment 5 to UCC
Section 9-108, each Material Commercial Tort Claim with respect to which such
Original Lien Grantor is the claimant as of the Issue Date.  In the case of any
other Lien Grantor, Schedule 4 to its first Security Agreement Supplement will
accurately describe, with the specificity required to satisfy said Official
Comment 5, each Material Commercial Tort Claim with respect to which such Lien
Grantor is the claimant as of the date on which it signs and delivers such
Security Agreement Supplement.
 
(b)           If any Lien Grantor acquires a Material Commercial Tort Claim
after the Issue Date (in the case of an Original Lien Grantor) or the date on
which it signs and delivers its first Security Agreement Supplement (in the case
of any other Lien Grantor), such Lien Grantor will promptly sign and deliver to
the Collateral Agent a Security Agreement Supplement granting a security
interest in such Commercial Tort Claim (which shall be described therein with
the specificity required to satisfy said Official Comment 5) to the Collateral
Agent for the benefit of the Secured Parties.
 
(c)           Upon the filing of a UCC financing statement in the jurisdiction
under the laws of which the relevant Lien Grantor is organized, the Transaction
Lien on each Commercial Tort Claim described pursuant to subsection (a) or (b)
above will be perfected, subject to no prior Liens or rights of others, except
for Permitted Liens that have priority over the Transaction Liens by operation
of law.
 
 
17

--------------------------------------------------------------------------------

 
 
Section 9.              Recordable Intellectual Property.  Each Lien Grantor
covenants as follows:
 
(a)           On the Issue Date (in the case of an Original Lien Grantor) or the
date on which it signs and delivers its first Security Agreement Supplement (in
the case of any other Lien Grantor), such Lien Grantor will sign and deliver to
the Collateral Agent Intellectual Property Security Agreements with respect to
all Recordable Intellectual Property then owned by it.  Concurrently with (or
prior to) each delivery of annual financial statements pursuant to Section 3.2
of the Indenture, it will sign and deliver to the Collateral Agent any
Intellectual Property Security Agreement necessary to grant Transaction Liens on
all Recordable Intellectual Property owned by it on December 31st of the most
recently ended year covered by such financial statements that is not covered by
any previous Intellectual Property Security Agreement so signed and delivered by
it.  In each case, it will promptly make all Intellectual Property Filings
necessary to record the Transaction Liens on such Recordable Intellectual
Property.
 
(b)          Such Lien Grantor will notify the Collateral Agent promptly if it
knows that any application or registration relating to any Recordable
Intellectual Property owned or licensed by it may become abandoned or dedicated
to the public, or of any adverse determination or development (including the
institution of, or any adverse determination or development in, any proceeding
in the United States Copyright Office, the United States Patent and Trademark
Office or any court) regarding such Lien Grantor’s ownership of such Recordable
Intellectual Property, its right to register or patent the same, or its right to
keep and maintain the same; provided that the foregoing shall not apply to the
extent that any such event, individually or together with all such events, could
not reasonably be expected to have a Material Adverse Effect.
 
Section 10.             Proceeds of Letters of Credit.  Except as to actions to
be taken by the Collateral Agent, each Lien Grantor represents, warrants and
covenants as follows:
 
(a)           On the Issue Date (in the case of an Original Lien Grantor) or the
date on which it signs and delivers its first Security Agreement Supplement (in
the case of any other Lien Grantor), such Lien Grantor will deliver to the
Collateral Agent each letter of credit having a face amount in excess of
$2,500,000 (the “Specified Letters of Credit”).
 
(b)          Notwithstanding the foregoing, so long as no Event of Default shall
have occurred and be continuing, the Collateral Agent will, promptly upon
request by any Lien Grantor, make appropriate arrangements for making any
Specified Letter of Credit delivered to the Collateral Agent pursuant to
subsection (a) above available to such Lien Grantor to facilitate the
administration thereof or the exercise of its rights thereunder (any such
arrangement to be effected against trust receipt or like document).
 
(c)           Such Lien Grantor, by granting a security interest in its
Letter-of-Credit Rights to the Collateral Agent, intends to (and hereby does)
assign to the Collateral Agent its rights (including its contingent rights) to
the proceeds of all letters of credit of which it is or hereafter becomes a
beneficiary.  If any such letter of credit is not a Supporting Letter of Credit,
such Lien Grantor will (i) use commercially reasonable efforts to cause the
issuer of such letter of credit and each Nominated Person (if any) with respect
thereto to consent to such assignment of the proceeds thereof and (ii) deliver
written evidence of any such consent obtained to the Collateral Agent.
 
 
18

--------------------------------------------------------------------------------

 
 
(d)           The Transaction Lien on the relevant Lien Grantor’s rights to the
proceeds of each letter of credit under which such Lien Grantor is a beneficiary
will be perfected, subject to no prior Liens or rights of others, if either
(i) such letter of credit is a Supporting Letter of Credit and the Transaction
Lien on the item of Collateral supported thereby has been perfected or (ii) the
relevant issuing bank and each relevant Nominated Person (if any) shall have
consented to the assignment of the proceeds thereof set forth in subsection (c)
above.
 
(e)           If an Event of Default shall have occurred and be continuing, such
Lien Grantor will, promptly upon request by the Collateral Agent, notify (and in
the event such Lien Grantor fails to do so promptly, such Lien Grantor
authorizes the Collateral Agent to notify) the issuer and each Nominated Person
with respect to each of its Pledged letters of credit that (i) the proceeds
thereof have been assigned to the Collateral Agent hereunder and (ii) any
payments due or to become due in respect thereof are to be made directly to the
Collateral Agent or its designee for the period during which such Event of
Default is continuing.
 
Section 11.            Investment Property.  Each Lien Grantor represents,
warrants and covenants as follows:
 
(a)           Certificated Securities.  On the Issue Date (in the case of an
Original Lien Grantor) or the date on which it signs and delivers its first
Security Agreement Supplement (in the case of any other Lien Grantor), such Lien
Grantor will deliver to the Collateral Agent as Collateral hereunder all
certificates representing Pledged Certificated Securities then owned by such
Lien Grantor.  Thereafter, whenever such Lien Grantor acquires any other
certificate representing a Pledged Certificated Security, such Lien Grantor will
promptly deliver such certificate to the Collateral Agent as Collateral
hereunder.  The provisions of this subsection are subject to the limitation in
Section 11(m) in the case of voting Equity Interests in a Foreign Subsidiary.
 
(b)           Uncertificated Securities.
 
(i)           On the Issue Date (in the case of an Original Lien Grantor) or the
date on which it signs and delivers its first Security Agreement Supplement (in
the case of any other Lien Grantor), such Lien Grantor will enter into (and, if
the relevant issuer is a Subsidiary, cause, or if the relevant issuer is not a
Subsidiary, use commercially reasonable efforts to cause, the relevant issuer to
enter into) an Issuer Control Agreement in respect of each Pledged
Uncertificated Security then owned by such Lien Grantor and deliver such Issuer
Control Agreement to the Collateral Agent (which shall enter into the
same).  Thereafter, whenever such Lien Grantor acquires any other Pledged
Uncertificated Security, such Lien Grantor will enter into (and, if the relevant
issuer is a Subsidiary, cause, or if the relevant issuer is not a Subsidiary,
use commercially reasonable efforts to cause, the relevant issuer to enter into)
an Issuer Control Agreement in respect of such Pledged Uncertificated Security
and deliver such Issuer Control Agreement, if any, to the Collateral Agent
(which shall enter into the same).  The provisions of this subsection are
subject to (i) the limitation in Section 11(m) in the case of voting Equity
Interests in a Foreign Subsidiary and (ii) Section 14(c).
 
 
19

--------------------------------------------------------------------------------

 
 
(ii)           If any Pledged Uncertificated Partnership Interest or any Pledged
Uncertificated LLC Interest that was not considered a security under the UCC as
of the Issue Date becomes a security under the UCC thereafter, the Lien Grantor
that originally pledged such interest shall promptly after the date on which
such interest becomes an uncertificated security enter into (and, if the
relevant issuer is a Subsidiary, cause, or if the relevant issuer is not a
Subsidiary, use commercially reasonable efforts to cause, the relevant issuer to
enter into) an Issuer Control Agreement in respect of each such Pledged
Uncertificated Security then owned by such Lien Grantor and deliver such Issuer
Control Agreement to the Collateral Agent (which shall enter into the same).
 
(c)           Security Entitlements.  Each Lien Grantor agrees that it will
provide the Collateral Agent with prompt written notice (and in any case within
20 days) of the opening of any new Securities Accounts and any such notice shall
be deemed to be an automatic amendment to Schedule 3 hereto to include such
account.
 
(d)           Commodity Accounts.  Each Lien Grantor agrees that it will provide
the Collateral Agent with prompt written notice (and in any case within 20 days)
of the opening of any new Commodity Accounts and any such notice shall be deemed
to be an automatic amendment to Schedule 3 hereto to include such account.
 
(e)           Regulated Subsidiaries.  If the Collateral includes any capital
stock of a Regulated Subsidiary that is not represented by certificates, the
relevant Lien Grantor shall exercise its commercially reasonable efforts to
cause such capital stock to be represented by certificates and, promptly upon
receipt thereof, comply with Section 11(a) with respect thereto.  No Lien
Grantor shall hold any capital stock of a Regulated Subsidiary in a Securities
Account.
 
(f)           Perfection as to Certificated Securities.  When such Lien Grantor
delivers the certificate representing any Pledged Certificated Security owned by
it to the Collateral Agent and complies with Section 11(k) in connection with
such delivery, (i) the Transaction Lien on such Pledged Certificated Security
will be perfected, subject to no prior Liens or rights of others, (ii) the
Collateral Agent will have Control of such Pledged Certificated Security and
(iii) the Collateral Agent will be a protected purchaser (within the meaning of
UCC Section 8-303) thereof.
 
(g)           Perfection as to Uncertificated Securities.  When such Lien
Grantor, the Collateral Agent and the issuer of any Pledged Uncertificated
Security owned by such Lien Grantor enter into an Issuer Control Agreement with
respect thereto, (i) the Transaction Lien on such Pledged Uncertificated
Security will be perfected, subject to no prior Liens or rights of others
(except Permitted Priority Liens), (ii) the Collateral Agent will have Control
of such Pledged Uncertificated Security and (iii) the Collateral Agent will be a
protected purchaser (within the meaning of UCC Section 8-303) thereof.
 
 
20

--------------------------------------------------------------------------------

 
 
(h)           Negative Pledge as to Security Entitlements.  The Transaction Lien
on any Security Entitlement will be subject to no prior Liens or rights of
others (except (x) Liens and rights of the relevant Securities Intermediary that
are Permitted Liens and (y) Permitted Priority Liens) and (ii) no action based
on an adverse claim to such Security Entitlement or such Financial Asset,
whether framed in conversion, replevin, constructive trust, equitable lien or
other theory, may be asserted against the Collateral Agent or any other Secured
Party.
 
(i)           Negative Pledge as to Commodity Accounts.  The Transaction Liens
on each Commodity Account and all Commodity Contracts carried therein will be
subject to no prior Liens or rights of others (except (x) Liens and rights of
the relevant Commodity Intermediary permitted by the Indenture or any Collateral
Document and (y) Permitted Priority Liens).
 
(j)           Agreement as to Applicable Jurisdiction.  In respect of all
Security Entitlements owned by such Lien Grantor, and all Securities Accounts to
which the related Financial Assets are credited, the Securities Intermediary’s
jurisdiction (determined as provided in UCC Section 8-110(e)) will at all times
be located in the United States.  In respect of all Commodity Contracts owned by
such Lien Grantor and all Commodity Accounts in which such Commodity Contracts
are carried, the Commodity Intermediary’s jurisdiction (determined as provided
in UCC Section 9-305(b)) will at all times be located in the United States.
 
(k)           Delivery of Pledged Certificates.  All Pledged Certificates, when
delivered to the Collateral Agent, will be in suitable form for transfer by
delivery, or accompanied by duly executed instruments of transfer or assignment
in blank.
 
(l)            Communications.  Each Lien Grantor will promptly give to the
Collateral Agent copies of any notices and other communications received by it
with respect to (i) Pledged Securities registered in the name of such Lien
Grantor or its nominee and (ii) Pledged Security Entitlements as to which such
Lien Grantor is the Entitlement Holder, in each case (x) while an Event of
Default has occurred and is continuing or (y) relating to any matter that could
reasonably be expected to have a Material Adverse Effect.
 
(m)          Foreign Subsidiaries.  A Lien Grantor will not be obligated to
comply with the provisions of this Section at any time with respect to any
voting Equity Interest in a Foreign Subsidiary if and to the extent (but only to
the extent) that such voting Equity Interest is excluded from the Transaction
Liens at such time pursuant to clause (B) of the proviso at the end of
Section 3(a) and/or the comparable provisions of one or more Security Agreement
Supplements.
 
Section 12.            Deposit Accounts.  Each Lien Grantor represents, warrants
and covenants that (i) all cash owned by each Lien Grantor shall be deposited,
upon or promptly after the receipt thereof, in one or more Deposit Accounts,
(ii) the Transaction Liens on each Deposit Account will be subject to no prior
Liens or rights of others (except (x) Liens and rights of the relevant financial
institution at which such Deposit Account is maintained that are permitted by
the Indenture or any Collateral Document and (y) Permitted Priority Liens) and
(iii) each Lien Grantor will provide the Collateral Agent with prompt written
notice (and in any case within 20 days) of the opening of any new Deposit
Account and any such notice shall be deemed to be an automatic amendment to
Schedule 3 hereto.
 
 
21

--------------------------------------------------------------------------------

 
 
Section 13.            Payments upon an Event of Default.  Each Lien Grantor
represents, warrants and covenants that if an Event of Default shall have
occurred and be continuing, such Lien Grantor will, if requested to do so by the
Collateral Agent, promptly notify (and to the extent it fails to do so promptly,
such Lien Grantor authorizes the Collateral Agent so to notify) and instruct
each Person obligated at any time to make any payment to such Lien Grantor for
any reason (including each account debtor in respect of any of its Accounts)
that any payments due or to become due are to be made directly to the Collateral
Account for the period during which such Event of Default is continuing.
 
Section 14.            Transfer of Record Ownership.
 
(a)           At any time when an Event of Default shall have occurred and be
continuing, the Collateral Agent may (and to the extent that action by it is
required, the relevant Lien Grantor, if directed to do so by the Collateral
Agent, will as promptly as practicable) cause each of the Pledged Securities (or
any portion thereof specified in such direction) to be (x) transferred of record
into the name of the Collateral Agent or its nominee or (y) credited to the
Collateral Account; provided that no such action shall be taken with respect to
any capital stock of any Regulated Subsidiary unless any and all regulatory
approvals required under applicable law shall have been obtained; and provided
further that (i) to the extent any of the Pledged Securities (or a portion
thereof) have been transferred of record into the name of the Collateral Agent
or its nominee and (ii) no Event of Default is continuing, the Collateral Agent
will cooperate reasonably with the relevant Lien Grantor to cause such Pledged
Security (or a portion thereof) to be re-registered (as promptly as practicable)
in the name of such Lien Grantor.  Each Lien Grantor will take any and all
actions reasonably necessary or as requested by the Collateral Agent to
facilitate compliance with this subsection.
 
(b)           Ownership upon Transfer of Record Ownership.  If and when any
Pledged Security (whether certificated or uncertificated) owned by such Lien
Grantor is transferred of record into the name of the Collateral Agent or its
nominee pursuant to Section 14(a), (i) the Collateral Agent shall be the holder
of record with respect to such Pledged Security, (ii) the Collateral Agent will
have Control of such Pledged Security and (iii) the Collateral Agent will be a
protected purchaser (within the meaning of UCC Section 8-303) thereof.
 
(c)           Provisions Inapplicable after Transfer of Record Ownership.  If
the provisions of Section 14(a) are implemented, Sections 11(b) and 11(c) shall
not thereafter apply to (i) any Pledged Security that is registered in the name
of the Collateral Agent or its nominee or (ii) any Security Entitlement in
respect of which the Collateral Agent or its nominee is the Entitlement Holder.
 
 
22

--------------------------------------------------------------------------------

 
 
(d)           Communications after Transfer of Record Ownership.  The Collateral
Agent will promptly give to the relevant Lien Grantor copies of any notices and
other communications received by the Collateral Agent with respect to
(i) Pledged Securities registered in the name of the Collateral Agent or its
nominee and (ii) Pledged Security Entitlements as to which the Collateral Agent
or its nominee is the Entitlement Holder.
 
Section 15.            Right to Vote Securities.
 
(a)           Unless an Event of Default shall have occurred and be continuing,
each Lien Grantor will have the right, from time to time, to vote and to give
consents, ratifications and waivers with respect to any Pledged Security owned
by it and the Financial Asset underlying any Pledged Security Entitlement owned
by it, and the Collateral Agent will, upon receiving a written request from such
Lien Grantor, promptly deliver (or cause to be delivered) to such Lien Grantor
or as specified in such request such proxies, powers of attorney, consents,
ratifications and waivers in respect of any such Pledged Security that is
registered in the name of the Collateral Agent or its nominee or any such
Pledged Security Entitlement as to which the Collateral Agent or its nominee is
the Entitlement Holder, in each case as shall be specified in such request and
be in form and substance reasonably acceptable to the Collateral Agent.  Unless
an Event of Default shall have occurred and be continuing, the Collateral Agent
will have no right to take any action which the owner of a Pledged Partnership
Interest or Pledged LLC Interest is entitled to take with respect thereto,
except the right to receive payments and other distributions to the extent
provided herein.
 
(b)           If an Event of Default shall have occurred and be continuing, and
after written notice from the Collateral Agent to such Lien Grantor, the
Collateral Agent will have the right to the extent permitted by law (and, in the
case of a Pledged Partnership Interest or Pledged LLC Interest, by the relevant
partnership agreement, limited liability company agreement, operating agreement
or other governing document) to vote, to give consents, ratifications and
waivers and to take any other action with respect to the Pledged Investment
Property, the other Pledged Equity Interests (if any) and the Financial Assets
underlying the Pledged Security Entitlements, with the same force and effect as
if the Collateral Agent were the absolute and sole owner thereof, and each Lien
Grantor will take all such action as the Collateral Agent may reasonably request
from time to time to give effect to such right; provided that the Collateral
Agent will not have the right to vote, to give consents, ratifications or
waivers or to take any other action with respect to the capital stock of any
Regulated Subsidiary, in each case to the extent that such action would require
prior regulatory approval under applicable law, unless such approval shall have
been granted.
 
Section 16.            Remedies upon Event of Default.
 
(a)           If an Event of Default shall have occurred and be continuing, the
Collateral Agent may exercise (or cause its sub-agents to exercise) any or all
of the remedies available to it (or to such sub-agents) under the Collateral
Documents.
 
 
23

--------------------------------------------------------------------------------

 
 
(b)           Without limiting the generality of the foregoing, if an Event of
Default shall have occurred and be continuing, the Collateral Agent may exercise
on behalf of the Secured Parties all the rights of a secured party under the UCC
(whether or not in effect in the jurisdiction where such rights are exercised)
with respect to any Collateral and, in addition, the Collateral Agent may,
without being required to give any notice, except as herein provided or as may
be required by mandatory provisions of law, withdraw all cash held in the
Collateral Account and apply such cash as provided in Section 17 and, if there
shall be no such cash or if such cash shall be insufficient to pay all the
Secured Obligations in full, sell, lease, license or otherwise dispose of the
Collateral or any part thereof; provided that the right of the Collateral Agent
to sell or otherwise dispose of the capital stock of any Regulated Subsidiary
shall be subject to the Collateral Agent or the relevant Lien Grantor obtaining,
to the extent necessary under applicable law, the prior approval of such sale or
other disposition by the governmental body or official having jurisdiction with
respect to such Regulated Subsidiary.  Notice of any such sale or other
disposition shall be given to the relevant Lien Grantor(s) as required by
Section 19.
 
(c)           Without limiting the generality of the foregoing, if an Event of
Default shall have occurred and be continuing:
 
(i)           the Collateral Agent may license or sublicense, whether general,
special or otherwise, and whether on an exclusive or non-exclusive basis, any
Pledged Intellectual Property (including any Pledged Recordable Intellectual
Property) for such term or terms, on such conditions and in such manner as the
Collateral Agent shall in its reasonable discretion determine; provided that
such licenses or sublicenses do not conflict with any existing license of which
the Collateral Agent shall have received a copy;
 
(ii)           the Collateral Agent may (without assuming any obligation or
liability thereunder), at any time and from time to time, in its sole and
reasonable discretion, enforce (and shall have the exclusive right to enforce)
against any licensee or sublicensee all rights and remedies of any Lien Grantor
in, to and under any of its Pledged Intellectual Property and take or refrain
from taking any action under any thereof, and each Lien Grantor releases the
Collateral Agent and each other Secured Party from liability for, and agrees to
hold the Collateral Agent and each other Secured Party free and harmless from
and against any claims and expenses arising out of, any lawful action so taken
or omitted to be taken with respect thereto, except for claims and expenses
arising from the Collateral Agent’s or such Secured Party’s gross negligence or
willful misconduct as determined by a court of competent jurisdiction in a final
and non-appealable judgment; and
 
(iii)          upon request by the Collateral Agent (which shall not be
construed as implying any limitation on its rights or powers), each Lien Grantor
will execute and deliver to the Collateral Agent a power of attorney, in form
and substance reasonably satisfactory to the Collateral Agent, for the
implementation of any sale, lease, license or other disposition of any of such
Lien Grantor’s Pledged Intellectual Property or any action related thereto.  In
connection with any such disposition, but subject to any confidentiality
restrictions imposed on such Lien Grantor in any license or similar agreement,
such Lien Grantor will supply to the Collateral Agent its know-how and expertise
relating to the relevant Intellectual Property or the products or services made
or rendered in connection with such Intellectual Property, and its customer
lists and other records relating to such Intellectual Property and to the
manufacture, distribution, advertising and sale of said products or services.
 
 
24

--------------------------------------------------------------------------------

 
 
(d)           For the purpose of enabling the Collateral Agent to exercise
rights and remedies under this Section 16 (including in order to take possession
of, collect, receive, assemble, process, appropriate, remove, realize upon,
sell, assign, license out, convey, transfer or grant options to purchase any
Collateral) at such time as the Collateral Agent shall be lawfully entitled to
exercise such rights and remedies, each Lien Grantor hereby grants to the
Collateral Agent, for the benefit of the Secured Parties, (i) a nonexclusive
license (exercisable without payment of royalty or other compensation to such
Lien Grantor), subject, in the case of Trademarks, to sufficient rights to
quality control and inspection in favor of such Lien Grantor to avoid the risk
of invalidation of such Trademarks, to use, practice, sublicense and otherwise
exploit any and all Intellectual Property now owned or held or hereafter
acquired or held by such Lien Grantor (which license shall include access to all
media in which any of the licensed items may be recorded or stored and to all
software and programs used for the compilation or printout thereof).
 
Section 17.             Application of Proceeds.  Subject to the Intercreditor
Agreement, if an Event of Default shall have occurred and be continuing, the
Collateral Agent shall apply (i) any cash held in the Collateral Account and
(ii) the proceeds of any sale or other disposition of, or any collections
(including in the form of interest, dividends, redemption payments and other
distributions in respect of any Equity Interests) on, all or any part of the
Collateral, in accordance with Section 6.10 of the Indenture.
 
Section 18.             Fees and Expenses; Indemnification.
 
(a)           The Company will within 10 Business Days following written demand
(together with, in the case of clauses (i) and (ii) below, if requested by the
Company, backup documentation supporting such written demand) pay to the
Collateral Agent:
 
(i)           the amount of any taxes that the Collateral Agent may have been
required to pay by reason of the Transaction Liens or to free any Collateral
from any other Lien thereon;
 
(ii)          the amount of any and all reasonable out-of-pocket expenses,
including transfer taxes and reasonable fees and expenses of counsel and other
outside experts, that the Collateral Agent may incur in connection with (x) the
administration or enforcement of the Collateral Documents, including such
expenses as are incurred to preserve the value of the Collateral or the
validity, perfection, rank or value of any Transaction Lien, (y) the collection,
sale or other disposition of any Collateral or (z) the exercise by the
Collateral Agent of any of its rights or powers under the Collateral Documents;
and
 
(iii)         the amount of any fees that the Company shall have agreed in
writing to pay to the Collateral Agent and that shall have become due and
payable in accordance with such written agreement.
 
(b)           If any transfer tax, documentary stamp tax or other tax is payable
in connection with any transfer or other transaction provided for in the
Collateral Documents, the Company will pay such tax and provide any required tax
stamps to the Collateral Agent or as otherwise required by law.
 
 
25

--------------------------------------------------------------------------------

 
 
(c)           Each Lien Grantor waives all rights for contribution and all other
rights of recovery with respect to liabilities, losses, damages, costs and
expenses arising under or related to Environmental Laws that it might have by
statute or otherwise against any Indemnified Person.
 
Section 19.             Authority to Administer Collateral.  Each Lien Grantor
irrevocably appoints the Collateral Agent its true and lawful attorney, with
full power of substitution, in the name of such Lien Grantor, any Secured Party
or otherwise, for the sole use and benefit of the Secured Parties, but at the
Company’s expense, to the extent permitted by law to exercise, at any time and
from time to time while an Event of Default shall have occurred and be
continuing, all or any of the following powers with respect to all or any of
such Lien Grantor’s Collateral:
 
(a)           to demand, sue for, collect, receive and give acquittance for any
and all monies due or to become due upon or by virtue thereof,
 
(b)           to settle, compromise, compound, prosecute or defend any action or
proceeding with respect thereto,
 
(c)           to sell, lease, license or otherwise dispose of the same or the
proceeds or avails thereof, as fully and effectually as if the Collateral Agent
were the absolute owner thereof, and
 
(d)           to extend the time of payment of any or all thereof and to make
any allowance or other adjustment with reference thereto;
 
provided that, except in the case of Collateral that is perishable or threatens
to decline speedily in value or is of a type customarily sold on a recognized
market, the Collateral Agent will give the relevant Lien Grantor at least 10
days’ prior written notice of the time and place of any public sale thereof or
the time after which any private sale or other intended disposition thereof will
be made.  Any such notice shall (i) contain the information specified in UCC
Section 9-613, (ii) be Authenticated and (iii) be sent to the parties required
to be notified pursuant to UCC Section 9-611(c); provided that, if the
Collateral Agent fails to comply with this sentence in any respect, its
liability for such failure shall be limited to the liability (if any) imposed on
it as a matter of law under the UCC.
 
Section 20.             Limitation on Duty in Respect of Collateral.  Beyond the
exercise of reasonable care in the custody and preservation thereof and
accounting for monies received therefrom, the Collateral Agent will have no duty
as to any Collateral in its possession or control or in the possession or
control of any subagent or bailee or any income therefrom or as to the
preservation of rights against prior parties or any other rights pertaining
thereto.  The Collateral Agent will be deemed to have exercised reasonable care
in the custody and preservation of the Collateral in its possession or control
if such Collateral is accorded treatment substantially equal to that which it
accords its own property, and will not be liable or responsible for any loss or
damage to any Collateral, or for any diminution in the value thereof, by reason
of any act or omission of any sub-agent or bailee selected by the Collateral
Agent in good faith, except to the extent that such liability arises from the
Collateral Agent’s gross negligence or willful misconduct, as determined by a
court of competent jurisdiction in a final and non-appealable judgment.
 
 
26

--------------------------------------------------------------------------------

 
 
Section 21.            General Provisions Concerning the Collateral Agent.
 
(a)           Appointment and Authorization; “Collateral Agent.”  The provisions
of Article XI of the Indenture shall inure to the benefit of the Collateral
Agent, and shall be binding upon all Lien Grantors and all Secured Parties, in
connection with this Agreement and the other Collateral Documents.  The
Collateral Agent is hereby irrevocably appointed, designated and authorized to
take such actions under the provisions of this Agreement and each other
Collateral Document and to exercise such powers and perform such duties as are
expressly delegated to it by the terms of this Agreement or any other Collateral
Document, together with such actions and powers as are reasonably incidental
thereto.  In furtherance of the foregoing, the Collateral Agent is hereby
authorized to serve as Applicable Authorized Representative and Applicable
Collateral Agent (each as defined in the Intercreditor Agreement) in accordance
with the terms of the Intercreditor Agreement and to exercise such powers and
perform such duties as are expressly delegated to it by the terms of the
Intercreditor Agreement, together with such actions and powers as are reasonably
incidental thereto.  Notwithstanding any provision to the contrary contained
elsewhere herein or in any other Collateral Document, the Collateral Agent shall
not have any duties or responsibilities, except those expressly set forth
herein, nor shall the Collateral Agent have or be deemed to have any fiduciary
relationship with any Secured Party, and no implied covenants, functions,
responsibilities, duties, obligations or liabilities shall be read into this
Agreement or any other Collateral Document or otherwise exist against the
Collateral Agent.  Without limiting the generality of the foregoing sentence,
the use of the term “agent” herein and in the other Collateral Documents with
reference to the Collateral Agent is not intended to connote any fiduciary or
other implied (or express) obligations arising under agency doctrine of any
applicable law.  Instead, such term is used merely as a matter of market custom,
and is intended to create or reflect only an administrative relationship between
independent contracting parties.
 
(b)           Delegation of Duties.  The Collateral Agent may execute any of its
duties under this Agreement or any other Collateral Document by or through
agents, employees or attorneys-in-fact and shall be entitled to advice of
counsel and other consultants or experts concerning all matters pertaining to
such duties.  The Collateral Agent shall not be responsible for the negligence
or misconduct of any agent or attorney-in-fact that it selects in the absence of
gross negligence or willful misconduct.  The exculpatory provisions of
Section 20 and this Section shall apply to any such agent, employee or
attorney-in-fact.
 
(c)           Liability of Collateral Agent.  Neither the Collateral Agent nor
any sub-agent appointed by the Collateral Agent to carry out the functions under
this Agreement shall (i) be liable for any action taken or omitted to be taken
by any of them under or in connection with this Agreement or any other
Collateral Document or the transactions contemplated hereby (except for its own
gross negligence or willful misconduct in connection with its duties expressly
set forth herein or required by applicable law) or (ii) be responsible in any
manner to any Secured Party for any recital, statement, representation or
warranty made by the Company or any Subsidiary or Affiliate thereof, or any
officer thereof, contained herein or in any other Collateral Document, or in any
certificate, report, statement or other document referred to or provided for in,
or received by the Collateral Agent under or in connection with, this Agreement
or any other Collateral Document, or the validity, effectiveness, genuineness,
enforceability or sufficiency of this Agreement or any other Collateral
Document, or for any failure of the Company or any Subsidiary or Affiliate
thereof or any other party to any Collateral Document to perform its obligations
hereunder or thereunder.  Neither the Collateral Agent nor any sub-agent
appointed by the Collateral Agent to carry out the functions under this
Agreement shall be under any obligation to any Secured Party to ascertain or to
inquire as to the observance or performance of any of the agreements contained
in, or conditions of, this Agreement or any other Collateral Document, or to
inspect the properties, books or records of the Company or any Subsidiary or
Affiliate thereof.  The Collateral Agent shall not be responsible for the
existence, genuineness or value of any Collateral or for the validity,
perfection, priority or enforceability of any Transaction Lien, including,
without limitation, the filing, form, content or renewal of UCC financing
statements, Mortgages or similar documents or instruments, whether impaired by
operation of law or by reason of any action or omission to act on its part under
the Collateral Documents.
 
 
27

--------------------------------------------------------------------------------

 
 
(d)           Reliance by Collateral Agent.  The Collateral Agent shall be
entitled to rely, and shall be fully protected in relying, upon any writing,
communication, signature, resolution, representation, notice, consent,
certificate, affidavit, letter, telegram, facsimile, telex or telephone message,
electronic mail message, statement or other document or conversation believed by
it to be genuine and correct and to have been signed, sent or made by the proper
Person or Persons, and upon advice and statements of legal counsel (including
counsel to the Company or any Subsidiary), independent accountants and other
experts selected by the Collateral Agent.  The Collateral Agent shall be fully
justified in failing or refusing to take any action under any Collateral
Document unless it shall first receive such advice or concurrence of the Holders
of a majority in aggregate principal amount of the Notes as it deems appropriate
and, if it so requests, it shall first be indemnified to its satisfaction by the
Secured Parties (other than the Trustee and Collateral Agent) against any and
all liability and expense which may be incurred by it by reason of taking or
continuing to take any such action.  The Collateral Agent shall in all cases be
fully protected in acting, or in refraining from acting, under this Agreement or
any other Collateral Document in accordance with a request or consent of the
requisite number of Holders required by the Indenture and such request and any
action taken or failure to act pursuant thereto shall be binding upon all the
Secured Parties.
 
(e)           Notice of Default.  The Collateral Agent shall not be deemed to
have knowledge or notice of the occurrence of any Default, unless the Collateral
Agent shall have received written notice from a Secured Party or the Company
referring to the Indenture, describing such Default and stating that such notice
is a “notice of default.” The Collateral Agent will notify the Secured Parties
of its receipt of any such notice.  The Collateral Agent shall take such action
with respect to such Default as may be directed by the requisite number of
Holders required by the Indenture; provided, however, that unless and until the
Collateral Agent has received any such direction, the Collateral Agent may (but
shall not be obligated to) take such action, or refrain from taking such action,
with respect to such Default as it shall deem advisable or in the interest of
the Secured Parties.
 
(f)           [Reserved].
 
 
28

--------------------------------------------------------------------------------

 
 
(g)           Information as to Secured Obligations and Actions by Secured
Parties.  For all purposes of the Collateral Documents, including determining
the amounts of the Secured Obligations or whether any action has been taken
under any Secured Agreement, the Collateral Agent will be entitled to rely on
information from (i) its own records for information as to the Holders, their
Secured Obligations and actions taken by them; (ii) any Secured Party for
information as to its Secured Obligations and actions taken by it, to the extent
that the Collateral Agent has not obtained such information from the foregoing
sources; and (iii) the Company, to the extent that the Collateral Agent has not
obtained information from the foregoing sources.
 
(h)           Within two Business Days after it receives or sends any notice
referred to in this subsection, the Collateral Agent shall send to each Secured
Party Requesting Notice, copies of any notice given by the Collateral Agent to
any Lien Grantor, or received by it from any Lien Grantor, pursuant to
Sections 16, 17, 19 or 22.
 
(i)           The Collateral Agent may refuse to act on any notice, consent,
direction or instruction from any Secured Parties or any agent, trustee or
similar representative thereof that, in the Collateral Agent’s opinion, (i) is
contrary to law or the provisions of any Collateral Document, (ii) may expose
the Collateral Agent to liability (unless the Collateral Agent shall have been
indemnified, to its satisfaction, for such liability by the Secured Parties
(other than the Trustee and Collateral Agent) that gave such notice, consent,
direction or instruction) or (iii) is unduly prejudicial to Secured Parties not
joining in such notice, consent, direction or instruction.
 
Section 22.            Termination of Transaction Liens; Release of Collateral.
 
(a)           The Transaction Liens granted by each Subsidiary Guarantor shall
terminate when its Secured Guarantee is released pursuant to the Indenture.
 
(b)           The Transaction Liens granted by the Company shall terminate in
accordance with Section 11.3 of the Indenture.
 
(c)           Concurrently with any sale, lease or other disposition (except a
sale or disposition to another Lien Grantor or a lease) permitted by the proviso
to Section 5(c) or release of any Transaction Lien in accordance with the
Indenture, the Transaction Liens on the assets sold or disposed of (but not in
any Proceeds arising from such sale or disposition) or so released will cease
immediately without any action by the Collateral Agent or any other Secured
Party.
 
(d)           Upon any termination of a Transaction Lien or release of
Collateral, the Collateral Agent will, upon written request certifying that such
termination of release is permitted under the Notes Documents and at the expense
of the relevant Lien Grantor, execute and deliver to such Lien Grantor such
documents as such Lien Grantor shall reasonably request to evidence the
termination of such Transaction Lien or the release of such Collateral, as the
case may be.
 
 
29

--------------------------------------------------------------------------------

 
 
Section 23.            Additional Subsidiary Guarantors and Lien Grantors.  Any
Subsidiary may become a party hereto by signing and delivering to the Collateral
Agent a Security Agreement Supplement, whereupon such Subsidiary shall become a
“Subsidiary Guarantor” and a “Lien Grantor” as defined herein.
 
Section 24.            Notices.
 
(a)           Unless otherwise expressly provided herein, all notices and other
communications provided for hereunder shall be in writing (including by
facsimile transmission).  All such written notices shall be mailed, faxed or
delivered to the applicable address, facsimile number (provided that any matter
transmitted by the Company by facsimile (1) shall be immediately confirmed by a
telephone call to the recipient at the number specified below and (2) shall be
followed promptly by delivery of a hard copy original thereof) or (subject to
subsection (c) below) electronic mail address, and all notices and other
communications expressly permitted hereunder to be given by telephone shall be
made to the applicable telephone number, as follows:
 
(i)            if to the Company or the Collateral Agent, to the address,
facsimile number, electronic mail address or telephone number specified for such
Person in the Indenture or to such other address, facsimile number, electronic
mail address or telephone number as shall be designated by such party in a
notice to the other parties;
 
(ii)           if to any Subsidiary Guarantor listed on the signature pages
hereof, to the Company as set forth above to be forwarded to such Subsidiary
Guarantor at its address, facsimile number, electronic mail address or telephone
number designated by such party in a notice to the Company;
 
(iii)          if to any other Subsidiary Guarantor, to the address, facsimile
number, electronic mail address or telephone number specified for such Person in
its first Security Agreement Supplement or to such other address, facsimile
number, electronic mail address or telephone number as shall be designated by
such party in a notice to the other parties; and
 
(iv)         if to any Secured Party Requesting Notice, to such address,
facsimile number, electronic mail address or telephone number as such party may
hereafter specify for the purpose by notice to the Collateral Agent.
 
All such notices and other communications shall be deemed to be given or made
upon the earlier to occur of (i) actual receipt by the relevant party hereto and
(ii) (A) if delivered by hand or by courier, when signed for by or on behalf of
the relevant party hereto; (B) if delivered by mail, four Business Days after
deposit in the mails, postage prepaid; (C) if delivered by facsimile, when sent
and receipt has been confirmed by telephone; and (D) if delivered by electronic
mail (which form of delivery is subject to the provisions of subsection (c)
below), when delivered.  In no event shall a voicemail message be effective as a
notice, communication or confirmation hereunder.
 
(b)           This Agreement and the other Collateral Documents may be
transmitted and/or signed by facsimile or PDF delivered by electronic mail.  The
effectiveness of any such documents and signatures shall, subject to applicable
law, have the same force and effect as manually-signed originals and shall be
binding on the Company, all Subsidiary Guarantors, the Secured Parties and the
Collateral Agent.  The Collateral Agent may also require that any such documents
and signatures be confirmed by a manually-signed original thereof; provided,
that the failure to request or deliver the same shall not limit the
effectiveness of any facsimile document or signature.
 
 
30

--------------------------------------------------------------------------------

 
 
(c)           Electronic mail and Internet and intranet websites may be used
only to distribute routine communications and to distribute this Agreement and
other Collateral Documents for execution by the parties thereto, and may not be
used for any other purpose.
 
(d)           The Collateral Agent and the other Secured Parties shall be
entitled to rely and act upon any notices purportedly given by or on behalf of
the Company or any Subsidiary Guarantor even if (i) such notices were not made
in a manner specified herein, were incomplete or were not preceded or followed
by any other form of notice specified herein or (ii) the terms thereof, as
understood by the recipient, varied from any confirmation thereof.  The Company
and the Subsidiary Guarantors shall jointly and severally indemnify the
Collateral Agent, any sub-agent appointed by the Collateral Agent to carry out
the functions under this Agreement and each Secured Party from all losses,
costs, out-of-pocket expenses and liabilities resulting from the reliance by
such Person on each notice purportedly given by or on behalf of the Company or
any Subsidiary Guarantor; provided that such indemnity shall not, as to any
Person, be available to the extent that such losses, costs, out-of-pocket
expenses or liabilities are determined by a court of competent jurisdiction by
final and nonappealable judgment to have resulted from the gross negligence or
willful misconduct of such Person.  All telephonic notices to and other
communications with the Collateral Agent may be recorded by the Collateral
Agent, and each of the parties hereto hereby consents to such recording.
 
Section 25.            No Implied Waivers; Remedies Not Exclusive.  No failure
by the Collateral Agent or any Secured Party to exercise, and no delay in
exercising and no course of dealing with respect to, any right or remedy under
any Collateral Document shall operate as a waiver thereof; nor shall any single
or partial exercise by the Collateral Agent or any Secured Party of any right or
remedy under any Notes Document preclude any other or further exercise thereof
or the exercise of any other right or remedy.  The rights and remedies specified
in the Notes Documents are cumulative and are not exclusive of any other rights
or remedies provided by law.
 
Section 26.            Successors and Assigns.  This Agreement is for the
benefit of the Collateral Agent and the Secured Parties.  If all or any part of
any Secured Party’s interest in any Secured Obligation is assigned or otherwise
transferred, the transferor’s rights hereunder, to the extent applicable to the
obligation so transferred, shall be automatically transferred with such
obligation.  This Agreement shall be binding on the Lien Grantors and their
respective successors and assigns.
 
Section 27.            Amendments and Waivers.  Neither this Agreement nor any
provision hereof may be waived, amended, modified or terminated except pursuant
to an agreement or agreements in writing entered into by the parties hereto,
with the consent of such Holders as are required to consent thereto under
Article IX of the Indenture.
 
 
31

--------------------------------------------------------------------------------

 
 
Section 28.            Choice of Law.  This Agreement shall be construed in
accordance with and governed by the laws of the State of New York.
 
Section 29.            Waiver of Jury Trial.  EACH PARTY TO THIS AGREEMENT
HEREBY EXPRESSLY WAIVES ANY RIGHT TO TRIAL BY JURY OF ANY CLAIM, DEMAND, ACTION
OR CAUSE OF ACTION ARISING UNDER ANY COLLATERAL DOCUMENT OR IN ANY WAY CONNECTED
WITH OR RELATED OR INCIDENTAL TO THE DEALINGS OF THE PARTIES HERETO OR ANY OF
THEM WITH RESPECT TO ANY COLLATERAL DOCUMENT, OR THE TRANSACTIONS RELATED
THERETO, IN EACH CASE WHETHER NOW EXISTING OR HEREAFTER ARISING, AND WHETHER
FOUNDED IN CONTRACT OR TORT OR OTHERWISE; AND EACH PARTY HEREBY AGREES AND
CONSENTS THAT ANY SUCH CLAIM, DEMAND, ACTION OR CAUSE OF ACTION SHALL BE DECIDED
BY COURT TRIAL WITHOUT A JURY, AND THAT ANY PARTY TO THIS AGREEMENT MAY FILE AN
ORIGINAL COUNTERPART OR A COPY OF THIS SECTION WITH ANY COURT AS WRITTEN
EVIDENCE OF THE CONSENT OF THE SIGNATORIES HERETO TO THE WAIVER OF THEIR RIGHT
TO TRIAL BY JURY.  THIS WAIVER SHALL APPLY TO ANY SUBSEQUENT AMENDMENTS,
RENEWALS, SUPPLEMENTS OR MODIFICATIONS TO THIS AGREEMENT AND THE OTHER
COLLATERAL DOCUMENTS.
 
Section 30.            Severability.  If any provision of any Collateral
Document is invalid or unenforceable in any jurisdiction, then, to the fullest
extent permitted by law, (i) the other provisions of the Collateral Documents
shall remain in full force and effect in such jurisdiction and shall be
liberally construed in favor of the Collateral Agent and the Secured Parties in
order to carry out the intentions of the parties thereto as nearly as may be
possible and (ii) the invalidity or unenforceability of such provision in such
jurisdiction shall not affect the validity or enforceability thereof in any
other jurisdiction.
 
Section 31.            Pari Passu Intercreditor Agreement;
Indenture.  Notwithstanding anything herein to the contrary, the Liens and
security interests granted to the Collateral Agent pursuant to this Agreement,
the exercise of any right or remedy by the Collateral Agent hereunder and the
obligations of the Lien Grantors hereunder, in each case, with respect to the
Collateral are subject to the limitations and provisions of the Intercreditor
Agreement.  In the event of any conflict between the terms of the Intercreditor
Agreement and the terms of this Agreement with respect to the Collateral, the
terms of the Intercreditor Agreement shall govern and control.  For the
avoidance of doubt, at any time that the Collateral Agent is not the Applicable
Collateral Agent (as defined in the Intercreditor Agreement), the Lien Grantors
shall be deemed to have complied with any obligation hereunder to deliver any
possessory collateral (or other Collateral that can be held by only one person)
to the Collateral Agent by delivering such possessory collateral to the
Applicable Collateral Agent (as defined in the Intercreditor Agreement).  In the
event of any conflict between this Agreement and the Indenture, the terms of the
Indenture shall control.
 
[SIGNATURE PAGES FOLLOW ON NEXT PAGE]
 
 
32

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.
 

 
CNO FINANCIAL GROUP, INC.
            By:     /s/ Erik M. Helding     Name: Erik M. Helding     Title:
Senior Vice President, Treasury and Investor Relations  

 

 
Subsidiary Guarantors:
           
40|86 ADVISORS, INC.
   
40|86 MORTGAGE CAPITAL, INC.
   
AMERICAN LIFE AND CASUALTY
     
MARKETING DIVISION CO.
   
CDOC, INC.
   
CNO MANAGEMENT SERVICES
     
COMPANY
   
K.F. AGENCY, INC.
     PERFORMANCE MATTERS ASSOCIATES,      
 INC.
   
PERFORMANCE MATTERS ASSOCIATES OF
      TEXAS, INC.  

 

  By:     /s/ Erik M. Helding     Name: Erik M. Helding     Title: Senior Vice
President and Treasurer

 

 
CNO SERVICES, LLC
            By:     /s/ Erik M. Helding     Name: Erik M. Helding     Title:
Senior Vice President, Treasury and Investor Relations

 
[Signature Page to the Security Agreement]
 
 
33

--------------------------------------------------------------------------------

 
 

 
WILMINGTON TRUST, NATIONAL ASSOCIATION,
  as Collateral Agent             By:     /s/ Jane Schweiger     Name: Jane
Schweigher     Title: Vice President

 
 
34

--------------------------------------------------------------------------------

 
 
Exhibit A to
Security Agreement

SECURITY AGREEMENT SUPPLEMENT
 
This SECURITY AGREEMENT SUPPLEMENT dated as of _______________ is entered into
by and between [NAME OF LIEN GRANTOR] (the “Lien Grantor”) and Wilmington Trust,
National Association, as Collateral Agent (together with its successors and
assigns, the “Collateral Agent”).
 
WHEREAS, CNO Financial Group, Inc., the Subsidiary Guarantors party thereto and
the Collateral Agent are parties to the Security Agreement dated as of September
28, 2012 (as amended, restated, amended and restated, replaced,
refinanced, supplemented or otherwise modified from time to time, the “Security
Agreement”) under which CNO Financial Group, Inc. secures certain of its
obligations (the “Secured Obligations”) and the Subsidiary Guarantors secure
their respective guarantees thereof;
 
WHEREAS, [name of Lien Grantor] [desires to become][is] a party to the Security
Agreement as a Lien Grantor thereunder1; and
 
WHEREAS, terms defined in the Security Agreement (or whose definitions are
incorporated by reference in Section 1 of the Security Agreement) and not
otherwise defined herein have, as used herein, the respective meanings provided
for therein;
 
NOW, THEREFORE, in consideration of the foregoing and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereto agree as follows:
 
1.            Grant of Transaction Liens.  (a) In order to secure [its Secured
Guarantee]2 [the Secured Obligations]3, the Lien Grantor grants to the
Collateral Agent for the benefit of the Secured Parties a continuing security
interest in all the following property of the Lien Grantor, whether now or owned
or existing or hereafter acquired or arising and regardless of where located
(the “New Collateral”):
 
If the Lien Grantor is the Company, delete this recital and Section 1 hereof.
 
[describe property being added to the Collateral]4
 
(b)           With respect to each right to payment or performance included in
the Collateral from time to time, the Transaction Lien granted therein includes
a continuing security interest in (i) any Supporting Obligation that supports
such payment or performance and (ii) any Lien that (x) secures such right to
payment or performance or (y) secures any such Supporting Obligation.
 

--------------------------------------------------------------------------------

1 If the Lien Grantor is the Company, delete this recital and Section 1 hereof.
 
2 Delete bracketed words if the Lien Grantor is the Company.
 
3 Delete bracketed words if the Lien Grantor is a Subsidiary Guarantor.
 
4 If the Lien Grantor is not already a party to the Security Agreement,
clauses (i) through (xv) of, and the proviso to, Section 3(a) of the Security
Agreement may be appropriate.
 
 
 

--------------------------------------------------------------------------------

 
 
(c)           The foregoing Transaction Liens are granted as security only and
shall not subject the Collateral Agent or any other Secured Party to, or
transfer or in any way affect or modify, any obligation or liability of the Lien
Grantor with respect to any of the New Collateral or any transaction in
connection therewith.
 
2.            Delivery of Collateral.  Concurrently with delivering this
Security Agreement Supplement to the Collateral Agent, the Lien Grantor is
complying with the provisions of Section 7 of the Security Agreement with
respect to Chattel Paper and Instruments, Section 10 of the Security Agreement
with respect to rights to the proceeds of letters of credit, and either
Section 11 or Section 14(a) (whichever is applicable) of the Security Agreement
with respect to Investment Property, in each case if and, to the extent included
in the New Collateral at such time.
 
3.            Party to Security Agreement.  Upon delivering this Security
Agreement Supplement to the Collateral Agent, the Lien Grantor will become a
party to the Security Agreement and will thereafter have all the rights and
obligations of a Subsidiary Guarantor and a Lien Grantor thereunder and be bound
by all the provisions thereof as fully as if the Lien Grantor were one of the
original parties thereto.5
 
4.             Address of Lien Grantor.  The address, facsimile number,
electronic mail address and telephone number of the Lien Grantor for purposes of
Section 29 of the Security Agreement are:
 
[address]
 
[facsimile number]
 
[e-mail address]
 
[telephone number]
 
5.            Representations and Warranties.  (a) The Lien Grantor is a
corporation6 duly organized, validly existing and in good standing under the
laws of [jurisdiction of organization].
 
(b)           The Lien Grantor has delivered a Perfection Certificate to the
Collateral Agent.  The information set forth therein is correct and complete as
of the date hereof.  Within 60 days after the date hereof, the Lien Grantor will
furnish (or cause to be furnished) to the Collateral Agent a file search report
from each UCC filing office listed in such Perfection Certificate, showing the
filing made at such filing office to perfect the Transaction Liens on the New
Collateral.
 

--------------------------------------------------------------------------------

5 Delete Sections 4 and 5 if the Lien Grantor is already a party to the Security
Agreement.
 
6 Modify as needed if not a corporation.
 
 
A-2

--------------------------------------------------------------------------------

 
 
(c)           The execution and delivery of this Security Agreement Supplement
by the Lien Grantor and the performance by it of its obligations under the
Security Agreement as supplemented hereby are within its corporate or other
powers, have been duly authorized by all necessary corporate or other action,
require no action by or in respect of, or filing with, any governmental body,
agency or official (except (i) such as have been obtained on or prior to the
date hereof and (ii) filings necessary to perfect the Transactions Liens) and do
not contravene, or constitute a default under, any provision of applicable law
or regulation (except to the extent that such contraventions or defaults, in the
aggregate, could not reasonably be expected to have a Material Adverse Effect)
or of its Organization Documents, or of any material agreement, judgment,
injunction, order, decree or other instrument binding upon it or result in the
creation or imposition of any Lien (except a Transaction Lien) on any of its
assets.
 
(d)           The Security Agreement as supplemented hereby constitutes a valid
and binding agreement of the Lien Grantor, enforceable in accordance with its
terms, except as limited by (i) applicable bankruptcy, insolvency, fraudulent
conveyance or other similar laws affecting creditors’ rights generally and
(ii) general principles of equity.
 
(e)           Each of the representations and warranties set forth in the
Security Agreement is true as applied to the Lien Grantor and the New
Collateral.  For purposes of the foregoing sentence, references in said Sections
to a “Lien Grantor” shall be deemed to refer to the Lien Grantor, references to
Schedules to the Security Agreement shall be deemed to refer to the
corresponding Schedules to this Security Agreement Supplement, references to
“Collateral” shall be deemed to refer to the New Collateral, and references to
the “Issue Date” shall be deemed to refer to the date on which the Lien Grantor
signs and delivers this Security Agreement Supplement.
 
6.            Governing Law.  This Security Agreement Supplement shall be
construed in accordance with and governed by the laws of the State of New York.
 
[SIGNATURE PAGES FOLLOW ON NEXT PAGE]
 
 
A-3

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the parties hereto have caused this Security Agreement
Supplement to be duly executed by their respective authorized officers as of the
day and year first above written.
 

 
[NAME OF LIEN GRANTOR]
         
 
By:
         Name:         Title:  

 

 
WILMINGTON TRUST, NATIONAL ASSOCIATION,
   
as Collateral Agent
         
 
By:
         Name:         Title:

 
 
A-4

--------------------------------------------------------------------------------

 
 
Schedule 1
to Security Agreement
Supplement
 
EQUITY INTERESTS IN SUBSIDIARIES AND AFFILIATES
OWNED BY LIEN GRANTOR
 
Current Legal
Entities Owned
Record Owner
Certificate No.
No. Shares/Interest
Percent Pledged
                                       



 
A-5

--------------------------------------------------------------------------------

 
 
Schedule 2
to Security Agreement
Supplement

OTHER SECURITIES
(OTHER THAN EQUITY INTERESTS IN SUBSIDIARIES AND AFFILIATES)
 
Current Legal
Entities Owned
Record Owner
Certificate No.
No. Shares/Interest
Percent Pledged
                                       

 
 
A-6

--------------------------------------------------------------------------------

 
 
Schedule 3
                                                                                                                                          to
Security Agreement
Supplement
 
DEPOSIT ACCOUNTS, SECURITIES ACCOUNTS AND COMMODITIES ACCOUNTS
 
PART 1 — Securities Accounts
 
The Lien Grantor owns Security Entitlements with respect to Financial Assets
credited to the following Securities Accounts:
 
Owner
 
Type Of
Account
 
Intermediary
 
Account
Numbers
             

 
 
 
PART 2 — Commodity Accounts
 
The Lien Grantor is the Commodity Customer with respect to the following
Commodity Accounts:
 
Owner
 
Type Of
Account
 
Intermediary
 
Account
Numbers
             

 
 
 
PART 3 — Deposit Accounts
 
The Lien Grantor is the Customer with respect to the following Deposit Accounts:
 
Owner
 
Type Of
Account
 
Intermediary
 
Account
Numbers
             

 
 

 
 
A-7

--------------------------------------------------------------------------------

 
 
Schedule 4
                                                                                                                                          to
the Security Agreement
Supplement
 
COMMERCIAL TORT CLAIMS
 

 
Description
 
 
   
Pledged
(Yes/No)
                                                 



 
A-8

--------------------------------------------------------------------------------

 
 
Schedule 5
                                                                                                                                          to Security
Agreement
Supplement
 
PLEDGED INSTRUMENTS
 
1.           Promissory Notes:
 
Entity
Principal
Amount
 
Date of
Issuance
Interest Rate
Maturity Date
Pledged
(Yes/No)
                                   



2.           Chattel Paper:
 

 
Description
 
 
   
Pledged
(Yes/No)
                                                 


 
 
A-9

--------------------------------------------------------------------------------

 
 
EXHIBIT B
to Security Agreement
 
COPYRIGHT SECURITY AGREEMENT
 
(Copyrights, Copyright Registrations, Copyright
Applications and Copyright Licenses)
 
WHEREAS, [name of Lien Grantor], a [_____] corporation7 (herein referred to as
the “Lien Grantor”) owns, or in the case of licenses is a party to, the
Copyright Collateral (as defined below);
 
WHEREAS, CNO Financial Group, Inc. (the “Company”) and Wilmington Trust,
National Association, as collateral agent (together with its successors and
assigns, the “Collateral Agent”) and trustee, are parties to the Indenture dated
as of September 28, 2012 (as amended, restated, amended and restated, replaced,
refinanced, supplemented or otherwise modified from time to time, the
“Indenture”);
 
WHEREAS, pursuant to (i) the Security Agreement dated as of September 28, 2012
(as amended, restated, amended and restated, replaced, refinanced, supplemented
or otherwise modified from time to time, the “Security Agreement”) among the
Company, the Subsidiary Guarantors party thereto and the Collateral Agent for
the Secured Parties referred to therein (in such capacity, together with its
successors and assigns in such capacity, the “Grantee”), and (ii) certain other
Collateral Documents (including this Copyright Security Agreement) and the
Indenture, the Lien Grantor has [secured certain of its obligations (the
“Secured Obligations”)]8 [guaranteed certain obligations of the Company and
secured such guarantee (the “Lien Grantor’s Secured Guarantee of the Secured
Obligations”)]9 by granting to the Grantee for the benefit of the Secured
Parties a continuing security interest in personal property of the Lien Grantor,
including all right, title and interest of the Lien Grantor in, to and under the
Copyright Collateral (as defined below); and
 
WHEREAS, capitalized terms used but not defined herein shall have the meanings
given to them in the Security Agreement.
 
NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the Lien Grantor grants to the Grantee for the
benefit of the Secured Parties, to secure the [Secured Obligations] [Lien
Grantor’s Secured Guarantee of the Secured Obligations], a continuing security
interest in all of the Lien Grantor’s right, title and interest in, to and under
the following (all of the following items or types of property being herein
collectively referred to as the “Copyright Collateral”), whether now owned or
existing or hereafter acquired or arising:
 
(i)           each Copyright (as defined in the Security Agreement) owned by the
Lien Grantor, including, without limitation, each Copyright registration or
application therefor referred to in Schedule 1 hereto;
 

--------------------------------------------------------------------------------

7 Modify as needed if the Lien Grantor is not a corporation.
 
8 Delete these bracketed words if the Lien Grantor is a Subsidiary Guarantor.
 
9 Delete these bracketed words if the Lien Grantor is the Company.
 
 
 

--------------------------------------------------------------------------------

 
 
(ii)          each Copyright License (as defined in the Security Agreement) to
which the Lien Grantor is a party, including, without limitation, each Copyright
License identified in Schedule 1 hereto; and
 
(iii)         all proceeds of, revenues from, and accounts and general
intangibles arising out of, the foregoing, including, without limitation, all
proceeds of and revenues from any claim by the Lien Grantor against third
parties for past, present or future infringement of any Copyright (including,
without limitation, any Copyright owned by the Lien Grantor and identified in
Schedule 1 hereto), and all rights and benefits of the Lien Grantor under any
Copyright License (including, without limitation, any Copyright License
identified in Schedule 1 hereto).
 
The Lien Grantor irrevocably constitutes and appoints the Grantee and any
officer or agent thereof, with full power of substitution, as its true and
lawful attorney-in-fact with full power and authority in the name of the Lien
Grantor or in the Grantee’s name, from time to time, in the Grantee’s reasonable
discretion, so long as any Event of Default (as defined in the Indenture) shall
have occurred and be continuing, to take with respect to the Copyright
Collateral, in accordance with the Security Agreement, any and all appropriate
action which the Lien Grantor might take with respect to the Copyright
Collateral and to execute any and all documents and instruments which may be
necessary or desirable to carry out the terms of this Copyright Security
Agreement and to accomplish the purposes hereof.
 
Except to the extent expressly permitted in the Security Agreement or the
Indenture, the Lien Grantor agrees not to sell, license, exchange, assign or
otherwise transfer or dispose of, or grant any rights with respect to, or
mortgage or otherwise encumber, any of the Copyright Collateral.
 
The foregoing security interest is granted in conjunction with the security
interests granted by the Lien Grantor to the Grantee pursuant to the Security
Agreement.  The Lien Grantor acknowledges and affirms that the rights and
remedies of the Grantee with respect to the security interest in the Copyright
Collateral granted hereby are more fully set forth in the Security Agreement,
the terms and provisions of which are incorporated by reference herein as if
fully set forth herein.  In the event that any provision of this Copyright
Security Agreement is deemed to conflict with the Security Agreement, the
provisions of the Security Agreement shall control.
 
[SIGNATURE PAGES FOLLOW ON NEXT PAGE]
 
 
B-2

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the Lien Grantor has caused this Copyright Security
Agreement to be duly executed by its officer thereunto duly authorized as of
the  _____ day of _____________.
 

 
[NAME OF LIEN GRANTOR]
                 
 
By:
          Name:          Title:

 
Acknowledged
     
WILMINGTON TRUST, NATIONAL ASSOCIATION,
 
as Collateral Agent
      By:
 
   
Name:
   
Title: 
 

 
 
 

--------------------------------------------------------------------------------

 

STATE OF ___________________                                          
) ss.:
COUNTY OF __________________                                          
 
I, ____________________ , a Notary Public in and for said County, in the State
aforesaid, DO HEREBY CERTIFY, that ___________________________________, of [NAME
OF LIEN GRANTOR] (the “Lien Grantor”), personally known to me to be the same
person whose name is subscribed to the foregoing instrument as such
_______________, appeared before me this day in person and acknowledged that
(s)he signed, executed and delivered said instrument as her/his own free and
voluntary act and as the free and voluntary act of said Lien Grantor, for the
uses and purposes therein set forth being duly authorized so to do.
 
GIVEN under my hand and Notarial Seal this _____day of _______________
 
 
 
[Seal]
 
__________________________________________ Signature of notary public
 
My Commission expires ______________
 
 
 

--------------------------------------------------------------------------------

 
 
Schedule 1
to Copyright
Security Agreement
 
[NAME OF LIEN GRANTOR]
 
COPYRIGHT REGISTRATIONS
 
Registration. No
 
Registration Date
 
Title

 
 
 
COPYRIGHT APPLICATIONS
 
Case No.
 
Filing Date
 
Filing Title

 
 
 
COPYRIGHT LICENSES
 
Name of
Agreement
 
Parties
Licensor/Licensee
 
Date of
Agreement
 
Subject
Matter



 
 

--------------------------------------------------------------------------------

 
 
EXHIBIT C
Security Agreement
 
PATENT SECURITY AGREEMENT
 
(Patents, Patent Applications and Patent Licenses)
 
WHEREAS, [name of Lien Grantor], a [_______] corporation10 (herein referred to
as the “Lien Grantor”) owns, or in the case of licenses is a party to, the
Patent Collateral (as defined below);
 
WHEREAS, CNO Financial Group, Inc. (the “Company”) and Wilmington Trust,
National Association, as collateral agent (together with its successors and
assigns, the “Collateral Agent”) and trustee, are parties to the Indenture dated
as of September 28, 2012 (as amended, restated, amended and restated, replaced,
refinanced, supplemented or otherwise modified from time to time, the
“Indenture”);
 
WHEREAS, pursuant to (i) the Security Agreement dated as of September 28, 2012
(as amended, restated, amended and restated, replaced, refinanced, supplemented
or otherwise modified from time to time, the “Security Agreement”) among the
Company, the Subsidiary Guarantors party thereto and the Collateral Agent for
the Secured Parties referred to therein (in such capacity, together with its
successors and assigns in such capacity, the “Grantee”), and (ii) certain other
Collateral Documents (including this Patent Security Agreement) and the
Indenture, the Lien Grantor has [secured certain of its obligations (the
“Secured Obligations”)]11 [guaranteed certain obligations of the Company and
secured such guarantee (the “Lien Grantor’s Secured Guarantee of the Secured
Obligations”)]12 by granting to the Grantee for the benefit of the Secured
Parties a continuing security interest in personal property of the Lien Grantor,
including all right, title and interest of the Lien Grantor in, to and under the
Patent Collateral (as defined below); and
 
WHEREAS, capitalized terms used but not defined herein shall have the meanings
given to them in the Security Agreement.
 
NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the Lien Grantor grants to the Grantee for the
benefit of the Secured Parties, to secure the [Secured Obligations] [Lien
Grantor’s Secured Guarantee of the Secured Obligations], a continuing security
interest in all of the Lien Grantor’s right, title and interest in, to and under
the following (all of the following items or types of property being herein
collectively referred to as the “Patent Collateral”), whether now owned or
existing or hereafter acquired or arising:
 
(i)           each Patent (as defined in the Security Agreement) owned by the
Lien Grantor, including, without limitation, each Patent referred to in
Schedule 1 hereto;
 
 
 

--------------------------------------------------------------------------------

10 Modify as needed if the Lien Grantor is not a corporation.
 
11 Delete these bracketed words if the Lien Grantor is a Subsidiary Guarantor.
 
12 Delete these bracketed words if the Lien Grantor is the Company.
 
 
 

--------------------------------------------------------------------------------

 
 
(ii)          each Patent License (as defined in the Security Agreement) to
which the Lien Grantor is a party, including, without limitation, each Patent
License identified in Schedule 1 hereto; and
 
(iii)         all proceeds of and revenues from the foregoing, including,
without limitation, all proceeds of and revenues from any claim by the Lien
Grantor against third parties for past, present or future infringement of any
Patent owned by the Lien Grantor (including, without limitation, any Patent
identified in Schedule 1 hereto) and all rights and benefits of the Lien Grantor
under any Patent License (including, without limitation, any Patent License
identified in Schedule 1 hereto).
 
The Lien Grantor irrevocably constitutes and appoints the Grantee and any
officer or agent thereof, with full power of substitution, as its true and
lawful attorney-in-fact with full power and authority in the name of the Lien
Grantor or in the Grantee’s name, from time to time, in the Grantee’s reasonable
discretion, so long as any Event of Default (as defined in the Indenture) shall
have occurred and be continuing, to take with respect to the Patent Collateral,
in accordance with the Security Agreement, any and all appropriate action which
the Lien Grantor might take with respect to the Patent Collateral and to execute
any and all documents and instruments which may be necessary or desirable to
carry out the terms of this Patent Security Agreement and to accomplish the
purposes hereof.
 
Except to the extent expressly permitted in the Security Agreement or the
Indenture, the Lien Grantor agrees not to sell, license, exchange, assign or
otherwise transfer or dispose of, or grant any rights with respect to, or
mortgage or otherwise encumber, any of the Patent Collateral.
 
The foregoing security interest is granted in conjunction with the security
interests granted by the Lien Grantor to the Grantee pursuant to the Security
Agreement.  The Lien Grantor acknowledges and affirms that the rights and
remedies of the Grantee with respect to the security interest in the Patent
Collateral granted hereby are more fully set forth in the Security Agreement,
the terms and provisions of which are incorporated by reference herein as if
fully set forth herein.  In the event that any provision of this Patent Security
Agreement is deemed to conflict with the Security Agreement, the provisions of
the Security Agreement shall control.
 
[SIGNATURE PAGES FOLLOW ON NEXT PAGE]
 
 
C-2

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the Lien Grantor has caused this Patent Security Agreement
to be duly executed by its officer thereunto duly authorized as of the _____ day
of _______________.
 

 
[NAME OF LIEN GRANTOR]
                 
 
By:
          Name:          Title:

 
Acknowledged:
     
WILMINGTON TRUST, NATIONAL ASSOCIATION,
 
as Collateral Agent
      By:
 
   
Name:
   
Title: 

 
 
C-3

--------------------------------------------------------------------------------

 
 
STATE OF ____________________                                         
) ss.:
COUNTY OF ___________________                                          
 
I, _______________________ , a Notary Public in and for said County, in the
State aforesaid, DO HEREBY CERTIFY, that ___________________________________, of
[NAME OF LIEN GRANTOR] (the “Lien Grantor”), personally known to me to be the
same person whose name is subscribed to the foregoing instrument as such
_______________, appeared before me this day in person and acknowledged that
(s)he signed, executed and delivered said instrument as her/his own free and
voluntary act and as the free and voluntary act of said Lien Grantor, for the
uses and purposes therein set forth being duly authorized so to do.
 
GIVEN under my hand and Notarial Seal this _____day of _______________
 
 
 
[Seal]
 
________________________________________________  Signature of notary public
 
My Commission expires ______________
 
 
C-4

--------------------------------------------------------------------------------

 
 
Schedule 1
to Patent
Security Agreement
 
[NAME OF LIEN GRANTOR]
 
PATENTS AND DESIGN PATENTS
 
Patent No.
Issued   
 Expiration 
Title

 
 
 
PATENT APPLICATIONS

 
Case No.
Serial No.
Filing Date
Filing Title

 
 
 
PATENT LICENSES
 
Name of
Agreement
 
Parties
Licensor/Licensee
 
Date of
Agreement
 
Subject
Matter

 
 

 
 
C-5

--------------------------------------------------------------------------------

 
 
EXHIBIT D
to Security Agreement
 
TRADEMARK SECURITY AGREEMENT
 
(Trademarks, Trademark Registrations, Trademark
 
Applications and Trademark Licenses)
 
WHEREAS, [name of Lien Grantor], a [_______] corporation13 (herein referred to
as the “Lien Grantor”) owns, or in the case of licenses is a party to, the
Trademark Collateral (as defined below);
 
WHEREAS, CNO Financial Group, Inc. (the “Company”) and Wilmington Trust,
National Association, as collateral agent (together with its successors and
assigns, the “Collateral Agent”) and trustee, are parties to the Indenture dated
as of September 28, 2012 (as amended, restated, amended and restated, replaced,
refinanced, supplemented or otherwise modified from time to time, the
“Indenture”);
 
WHEREAS, pursuant to (i) the Security Agreement dated as of September 28, 2012
(as amended, restated, amended and restated, replaced, refinanced, supplemented
or otherwise modified from time to time, the “Security Agreement”) among the
Company, the Subsidiary Guarantors party thereto and the Collateral Agent for
the Secured Parties referred to therein (in such capacity, together with its
successors and assigns in such capacity, the “Grantee”), and (ii) certain other
Collateral Documents (including this Trademark Security Agreement) and the
Indenture, the Lien Grantor has [secured certain of its obligations (the
“Secured Obligations” )]14 [guaranteed certain obligations of the Company and
secured such guarantee (the “Lien Grantor’s Secured Guarantee of the Secured
Obligations”)]15 by granting to the Grantee for the benefit of the Secured
Parties a continuing security interest in personal property of the Lien Grantor,
including all right, title and interest of the Lien Grantor in, to and under the
Trademark Collateral (as defined below); and
 
WHEREAS, capitalized terms used but not defined herein shall have the meanings
given to them in the Security Agreement.
 
NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the Lien Grantor grants to the Grantee for the
benefit of the Secured Parties, to secure the [Secured Obligations] [Lien
Grantor’s Secured Guarantee of the Secured Obligations (as defined in the
Security Agreement)], a continuing security interest in all of the Lien
Grantor’s right, title and interest in, to and under the following (all of the
following items or types of property being herein collectively referred to as
the “Trademark Collateral”), whether now owned or existing or hereafter acquired
or arising:
 
(i)           each Trademark (as defined in the Security Agreement) owned by the
Lien Grantor, including, without limitation, each Trademark registration and
application referred to in Schedule 1 hereto, and all of the goodwill of the
business connected with the use of, and symbolized by, each Trademark;
 

--------------------------------------------------------------------------------

13 Modify as needed if the Lien Grantor is not a corporation.
 
14 Delete these bracketed words if the Lien Grantor is a Subsidiary Guarantor.
 
15 Delete these bracketed words if the Lien Grantor is the Company.
 
 
 

--------------------------------------------------------------------------------

 
 
(ii)          each Trademark License (as defined in the Security Agreement) to
which the Lien Grantor is a party, including, without limitation, each Trademark
License identified in Schedule 1 hereto, and all of the goodwill of the business
connected with the use of, and symbolized by, each Trademark licensed pursuant
thereto; and
 
(iii)         all proceeds of and revenues from the foregoing, including,
without limitation, all proceeds of and revenues from any claim by the Lien
Grantor against third parties for past, present or future unfair competition
with, or violation of intellectual property rights in connection with or injury
to, or infringement or dilution of, any Trademark owned by the Lien Grantor
(including, without limitation, any Trademark identified in Schedule 1 hereto),
and all rights and benefits of the Lien Grantor under any Trademark License
(including, without limitation, any Trademark License identified in Schedule 1
hereto), or for injury to the goodwill associated with any of the foregoing;
 
provided that intent-to-use Trademark applications are excluded from the
Trademarks Collateral solely to the extent that, and solely during the period in
which, the grant of a security interest therein would impair the validity or
enforceability of such intent-to-use Trademark applications or any registrations
that issue therefrom under applicable United States federal law.
 
The Lien Grantor irrevocably constitutes and appoints the Grantee and any
officer or agent thereof, with full power of substitution, as its true and
lawful attorney-in-fact with full power and authority in the name of the Lien
Grantor or in the Grantee’s name, from time to time, in the Grantee’s reasonable
discretion, so long as any Event of Default (as defined in the Indenture) shall
have occurred and be continuing, to take with respect to the Trademark
Collateral, in accordance with the Security Agreement, any and all appropriate
action which the Lien Grantor might take with respect to the Trademark
Collateral and to execute any and all documents and instruments which may be
necessary or desirable to carry out the terms of this Trademark Security
Agreement and to accomplish the purposes hereof.
 
Except to the extent expressly permitted in the Security Agreement or the
Indenture, the Lien Grantor agrees not to sell, license, exchange, assign or
otherwise transfer or dispose of, or grant any rights with respect to, or
mortgage or otherwise encumber, any of the Trademark Collateral.
 
The foregoing security interest is granted in conjunction with the security
interests granted by the Lien Grantor to the Grantee pursuant to the Security
Agreement.  The Lien Grantor acknowledges and affirms that the rights and
remedies of the Grantee with respect to the security interest in the Trademark
Collateral granted hereby are more fully set forth in the Security Agreement,
the terms and provisions of which are incorporated by reference herein as if
fully set forth herein.  In the event that any provision of this Trademark
Security Agreement is deemed to conflict with the Security Agreement, the
provisions of the Security Agreement shall control.

 
[SIGNATURE PAGES FOLLOW ON NEXT PAGE]
 
 
D-2

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the Lien Grantor has caused this Trademark Security
Agreement to be duly executed by its officer thereunto duly authorized as of the
____ day of _____________.
 

 
 [NAME OF LIEN GRANTOR]
                 
 
By:
          Name:          Title:

 
Acknowledged:
     
WILMINGTON TRUST, NATIONAL ASSOCIATION,
 
as Collateral Agent
      By:
 
   
Name:
   
Title: 

 
 
D-3

--------------------------------------------------------------------------------

 
 
STATE OF  ____________________                                        
) ss.:
COUNTY OF  ___________________                                         
 
I, __________________________, a Notary Public in and for said County, in the
State aforesaid, DO HEREBY CERTIFY, that ________________________________, of
[NAME OF LIEN GRANTOR] (the “Lien Grantor”), personally known to me to be the
same person whose name is subscribed to the foregoing instrument as such
_______________, appeared before me this day in person and acknowledged that
(s)he signed, executed and delivered said instrument as her/his own free and
voluntary act and as the free and voluntary act of said Lien Grantor, for the
uses and purposes therein set forth being duly authorized so to do.
 
GIVEN under my hand and Notarial Seal this _____day of _______________
 
[Seal]
 
__________________________________ Signature of notary public
 
My Commission expires ______________
 
 
D-4

--------------------------------------------------------------------------------

 
 
Schedule 1
to Trademark
Security Agreement

[NAME OF LIEN GRANTOR]
 
U.S. TRADEMARK REGISTRATIONS
 
TRADEMARK
 
REG. NO.
 
REG. DATE

 
 
 
U.S. TRADEMARK APPLICATIONS
 
TRADEMARK
 
SERIAL NO.
 
FILING DATE

 
 
 
TRADEMARK LICENSES
 
Name of
Applicant
 
Parties
Licensor/Licensee
 
Date of
Agreement
 
Subject
Matter

 
 

 
 
D-5

--------------------------------------------------------------------------------

 
 
EXHIBIT E
to Security Agreement
 
PERFECTION CERTIFICATE
[SEE ATTACHED]
 
 
D-6

--------------------------------------------------------------------------------

 
 
EXHIBIT F
to Security Agreement
 
ISSUER CONTROL AGREEMENT
 
ISSUER CONTROL AGREEMENT dated as of _______________among [name of Lien Grantor]
(the “Lien Grantor”), Wilmington Trust, National Association, as Collateral
Agent (the “Secured Party”), and CNO Financial Group, Inc. (the “Issuer”).  All
references herein to the “UCC” refer to the Uniform Commercial Code as in effect
from time to time in [Issuer’s jurisdiction of incorporation].
 
WITNESSETH:
 
WHEREAS, the Lien Grantor is the registered holder of [specify Pledged
Uncertificated Securities issued by the Issuer] issued by the Issuer (the
“Securities”);
 
WHEREAS, pursuant to the Security Agreement dated as of September 28, 2012 (as
amended, restated, amended and restated, replaced, refinanced, supplemented or
otherwise modified from time to time, the “Security Agreement”), the Lien
Grantor has granted to the Secured Party a continuing security interest (the
“Transaction Lien”) in all right, title and interest of the Lien Grantor in, to
and under the Securities, whether now existing or hereafter arising; and
 
WHEREAS, the parties hereto are entering into this Agreement in order to perfect
the Transaction Lien on the Securities;
 
NOW, THEREFORE, the parties hereto agree as follows:
 
Section 1.     Nature of Securities.  The Issuer confirms that (i) the
Securities are “uncertificated securities” (as defined in Section 8-102 of the
UCC) and (ii) the Lien Grantor is registered on the books of the Issuer as the
registered holder of the Securities.
 
Section 2.     Instructions.  The Issuer agrees to comply with any “instruction”
(as defined in Section 8-102 of the UCC) originated by the Secured Party and
relating to the Securities without further consent by the Lien Grantor or any
other person.  The Lien Grantor consents to the foregoing agreement by the
Issuer.
 
Section 3.     Waiver of Lien; Waiver of Set-off.  The Issuer waives any
security interest, lien or right of set-off that it may now have or hereafter
acquire in or with respect to the Securities.  The Issuer’s obligations in
respect of the Securities will not be subject to deduction, set-off or any other
right in favor of any person other than the Secured Party.
 
Section 4.      Choice of Law.  This Agreement shall be governed by the laws of
[Issuer’s jurisdiction of incorporation].
 
Section 5.      Conflict with Other Agreements.  There is no agreement (except
this Agreement) between the Issuer and the Lien Grantor with respect to the
Securities [except for [identify any existing other agreements] (the “Existing
Other Agreements”)].  In the event of any conflict between this Agreement (or
any portion hereof) and any other agreement [(including any Existing Other
Agreement)] between the Issuer and the Lien Grantor with respect to the
Securities, whether now existing or hereafter entered into, the terms of this
Agreement shall prevail.
 
 
D-7

--------------------------------------------------------------------------------

 
 
Section 6.       Amendments.  No amendment or modification of this Agreement or
waiver of any right hereunder shall be binding on any party hereto unless it is
in writing and is signed by all the parties hereto.
 
Section 7.       Notice of Adverse Claims.  As of the date hereof, except for
the claims and interests of the Secured Party and the Lien Grantor in the
Securities, the Issuer does not know of any claim to, or interest in, the
Securities.  When the Issuer knows of any person asserting any lien, encumbrance
or adverse claim (including any writ, garnishment, judgment, attachment,
execution or similar process) against the Securities, the Issuer will promptly
notify the Secured Party and the Lien Grantor thereof.
 
Section 8.       Maintenance of Securities.  In addition to, and not in lieu of,
the obligation of the Issuer to honor instructions as agreed in Section 2
hereof, the Issuer agrees as follows:
 
(i)          Lien Grantor Instructions; Notice of Exclusive Control.  So long as
the Issuer has not received a Notice of Exclusive Control (as defined below),
the Issuer may comply with instructions of the Lien Grantor or any duly
authorized agent of the Lien Grantor in respect of the Securities.  After the
Issuer receives a written notice from the Secured Party that it is exercising
exclusive control over the Securities (a “Notice of Exclusive Control”) and
until such Notice of Exclusive Control is rescinded by the Secured Party, the
Issuer will cease complying with instructions of the Lien Grantor or any of its
agents.
 
(ii)         Dividends and Distributions.  So long as the Issuer has not
received a Notice of Exclusive Control, the Issuer shall deliver to the Lien
Grantor all dividends, interest and other distributions paid or made upon or
with respect to the Securities.  After the Issuer receives a Notice of Exclusive
Control (and until such Notice of Exclusive Control is rescinded by the Secured
Party), the Issuer shall deliver to the Secured Party all dividends, interest
and other distributions paid or made upon or with respect to the Securities.
 
(iii)       Voting Rights.  Until the Issuer receives a Notice of Exclusive
Control, the Lien Grantor shall be entitled to direct the Issuer with respect to
voting the Securities.
 
(iv)        Statements and Confirmations.  The Issuer will promptly send copies
of all statements and other correspondence concerning the Securities
simultaneously to each of the Lien Grantor and the Secured Party at their
respective addresses specified in Section 11 hereof.
 
(v)         Tax Reporting.  All items of income, gain, expense and loss
recognized in respect of the Securities shall be reported to the Internal
Revenue Service and all state and local taxing authorities under the name and
taxpayer identification number of the Lien Grantor.
 
 
D-8

--------------------------------------------------------------------------------

 
 
Section 9.     Representations, Warranties and Covenants of the Issuer.  The
Issuer makes the following representations, warranties and covenants:
 
(i)          This Agreement is a valid and binding agreement of the Issuer
enforceable in accordance with its terms, except as limited by (A) applicable
bankruptcy, insolvency, fraudulent conveyance or other similar laws affecting
creditors’ rights generally and (B) general principles of equity.
 
(ii)         The Issuer has not entered into, and until the termination of this
Agreement will not enter into, any agreement with any other person relating to
the Securities pursuant to which it has agreed, or will agree, to comply with
instructions (as defined in Section 8-102 of the UCC) of such person.
 
(iii)        The Issuer has not entered into any other agreement with the Lien
Grantor or the Secured Party purporting to limit or condition the obligation of
the Issuer to comply with instructions as agreed in Section 2 hereof.
 
Section 10.     Successors.  This Agreement shall be binding upon, and shall
inure to the benefit of, the parties hereto and their respective successors and
assigns.
 
Section 11.    Notices.  Each notice, request or other communication given to
any party hereunder shall be in writing (which term includes facsimile or other
electronic transmission) and shall be effective (i) when delivered to such party
at its address specified below, (ii) when sent to such party by facsimile or
other electronic transmission, addressed to it at its facsimile number or
electronic mail address specified below, and such party sends back an electronic
confirmation of receipt or (iv) 10 days after being sent to such party by
certified or registered United States mail, addressed to it at its address
specified below, with first class or airmail postage prepaid:
 
Lien Grantor:  [INSERT NOTICE ADDRESS]
 
Secured Party:  [INSERT NOTICE ADDRESS]
 
Issuer:  [INSERT NOTICE ADDRESS]
 
Any party may change its address, facsimile number and/or electronic mail
address for purposes of this Section by giving notice of such change to the
other parties in the manner specified above.
 
Section 12.     Termination.  The rights and powers granted herein to the
Secured Party (i) have been granted in order to perfect the Transaction Lien,
(ii) are powers coupled with an interest and (iii) will not be affected by any
bankruptcy of the Lien Grantor or any lapse of time.  The obligations of the
Issuer hereunder shall continue in effect until the Secured Party has notified
the Issuer in writing that the Transaction Lien has been terminated pursuant to
the Security Agreement.
 
Section 13.     Counterparts.  This Agreement may be executed in any number of
counterparts, all of which shall constitute one and the same instrument, and any
party hereto may execute this Agreement by signing and delivering one or more
counterparts.  Delivery of an executed counterpart of a signature page to this
Agreement by facsimile shall be effective as delivery of an original executed
counterpart of this Agreement.
 
[SIGNATURE PAGES FOLLOW ON NEXT PAGE]
 
 
D-9

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the parties hereto have each caused this Issuer Control
Agreement to be duly executed by its officer thereunto duly authorized as of the
date hereof.
 

 
[NAME OF LIEN GRANTOR]
         
 
By:
          Name:          Title:        
WILMINGTON TRUST, NATIONAL ASSOCIATION,
 
as Collateral Agent
        By:         Name:      Title:        
CNO FINANCIAL GROUP, INC.
        By:       
 Name:
     Title:

 
 
D-10

--------------------------------------------------------------------------------

 
Schedule 1

EQUITY INTERESTS
 
Current Legal
Entities Owned
Record Owner
Certificate No.
No. Shares/Interest
Percent
Pledged
40|86 Advisors, Inc.
CNO Financial Group, Inc.
5
100
100
40|86 Mortgage Capital, Inc.
CDOC, Inc.
4
100
100
American Life and Casualty Marketing Division Co.   
CDOC, Inc.
5
1,000
100
CDOC, Inc.
CNO Financial Group, Inc.
5
4
100
900
100
100
CNO Management Services Company
CDOC, Inc.
30
48,150
100
CNO Services, LLC
CNO Financial Group, Inc.
n/a
9.9%
100
CNO Services, LLC
CDOC, Inc.
n/a
89.1%
100
CNO Services, LLC
CNO Management Services Company   
n/a
1%
100
Performance Matters Associates, Inc.
CDOC, Inc.
008
1,000
100
Performance Matters Associates of Texas, Inc.
Performance Matters Associates, Inc.
007
1,000
100
CNO IT Services (India) Private Limited
CDOC, Inc.
8
324,987
100
CNO IT Services (India) Private Limited
CNO Financial Group, Inc.
10
13
100
CNO IT Services (India) Private Limited
CDOC, Inc.
7
174,793
0
CNO IT Services (India) Private Limited
CNO Financial Group, Inc.
9
7
0
Conseco Life Insurance Company of Texas
CDOC, Inc.
3
700,000
100
Conseco Health Services, Inc.
CDOC, Inc.
6
100
100


 
 

--------------------------------------------------------------------------------

 

Current Legal
Entities Owned
Record Owner
Certificate No.
No. Shares/Interest
Percent
Pledged
Conseco Securities, Inc.
CDOC, Inc.
4
1,500
100
Hawthorne Advertising Agency Incorporated   
CDOC, Inc.
3
1,000
100
K.F. Agency, Inc.
CDOC, Inc.
3
500
100
K.F. Insurance Agency of Massachusetts, Inc.
CDOC, Inc.
3
1,000
100
Resortport Holding of Delaware, Inc.
CDOC, Inc.
2
100
100
Design Benefit Plans, Inc.
CNO Financial Group, Inc.
9
1,000,000
100
Washington National Insurance Company
CDOC, Inc.
C25881
5,007,370
100
Association Management Corporation
CDOC, Inc.
5
1,000
100
Conseco Life Insurance Company
CDOC, Inc.
U36846
4,178,222
100
Conseco Marketing, L.L.C.
CNO Financial Group, Inc.
n/a
9%
100
Conseco Marketing, L.L.C.
CNO Services, LLC
n/a
90%
100
Conseco Marketing, L.L.C.
CNO Management Services Company   
n/a
1%
100

 
 
 

--------------------------------------------------------------------------------

 
 
Schedule 2
 
OTHER SECURITIES
 
None.
 
 
 

--------------------------------------------------------------------------------

 
 
Schedule 3

 
DEPOSIT ACCOUNTS, SECURITIES ACCOUNTS AND COMMODITIES ACCOUNTS
 
PART 1— Securities Accounts
 
The following Lien Grantors own Security Entitlements with respect to Financial
Assets credited to the following Securities Accounts:
 
Owner
Intermediary
Description of Account
Account Numbers
40|86 Advisors, Inc.
Bank of New York Mellon
Custody
[Intentionally Omitted]   
40|86 Mortgage Capital, Inc.
Bank of New York Mellon
Custody
[Intentionally Omitted]
40|86 Mortgage Capital, Inc.
Bank of New York Mellon
Custody - Origination
[Intentionally Omitted]
40|86 Mortgage Capital, Inc.
Bank of New York Mellon
Custody - Rep. Reserves   
[Intentionally Omitted]
40|86 Mortgage Capital, Inc.
Bank of New York Mellon
Custody - Comm. Fees
[Intentionally Omitted]
American Life & Casualty Marketing Division Co.   
Bank of New York Mellon   
Custody
[Intentionally Omitted]
CDOC, Inc.
Bank of New York Mellon
Custody
[Intentionally Omitted]
CNO Services, LLC
Bank of New York Mellon
Custody
[Intentionally Omitted]
CNO Financial Group, Inc.
Bank of New York Mellon
Custody
[Intentionally Omitted]
CNO Financial Group, Inc.
Bank of New York Mellon
Custody
[Intentionally Omitted]
CNO Financial Group, Inc.
Bank of New York Mellon
Custody
[Intentionally Omitted]
CNO Financial Group, Inc.
Bank of New York Mellon
Custody
[Intentionally Omitted]
CNO Financial Group, Inc.
Bank of New York Mellon
Custody
[Intentionally Omitted]
CNO Financial Group, Inc.
Bank of New York Mellon
Custody
[Intentionally Omitted]
CNO Financial Group, Inc.
Bank of New York Mellon
Custody
[Intentionally Omitted]

 
PART 2 — Commodity Accounts
 
The following Lien Grantors are the Commodity Customers with respect to the
following Commodity Accounts:
 
None.
 
 
 

--------------------------------------------------------------------------------

 

PART 3 — Deposit Accounts
 
Owner
Intermediary
Description of Account
Account Numbers
40|86 Advisors, Inc.
Bank of New York Mellon
Checking
[Intentionally Omitted]   
40|86 Mortgage Capital, Inc.
Bank of New York Mellon
Checking
[Intentionally Omitted]
40|86 Mortgage Capital, Inc.
Bank of New York Mellon
Checking - Escrow
[Intentionally Omitted]
40|86 Mortgage Capital, Inc.
Bank of New York Mellon
Lockbox
[Intentionally Omitted]
40|86 Mortgage Capital, Inc.
JP Morgan Chase
ACH Business
[Intentionally Omitted]
American Life & Casualty Marketing Division Co.   
Bank of New York Mellon   
Checking
[Intentionally Omitted]
CDOC, Inc.
Bank of New York Mellon
Checking
[Intentionally Omitted]
CDOC, Inc.
Bank of New York Mellon
Checking
[Intentionally Omitted]
CNO Services, LLC
Bank of New York Mellon
Checking
[Intentionally Omitted]
CNO Services, LLC
Bank of New York Mellon
Checking
[Intentionally Omitted]
CNO Services, LLC
Bank of New York Mellon
Checking
[Intentionally Omitted]
CNO Services, LLC
Bank of New York Mellon
Lockbox
[Intentionally Omitted]
CNO Services, LLC
Huntington Bank
Checking - Payroll   
[Intentionally Omitted]
CNO Services, LLC
JP Morgan Chase
Checking
[Intentionally Omitted]
CNO Services, LLC
JP Morgan Chase
ACH Business
[Intentionally Omitted]
CNO Services, LLC
JP Morgan Chase
ACH Business
[Intentionally Omitted]
CNO Services, LLC
State Street Bank
Retained Assets
[Intentionally Omitted]
CNO Financial Group, Inc.
Bank of New York Mellon
Checking
[Intentionally Omitted]
CNO Financial Group, Inc.
Bank of New York Mellon
Checking
[Intentionally Omitted]
Performance Matters Associates of Texas, Inc.
Bank of New York Mellon
Checking
[Intentionally Omitted]
Performance Matters Associates of Texas, Inc.
Bank of New York Mellon
Checking
[Intentionally Omitted]
Performance Matters Associates of Texas, Inc.
Compass Bank
Checking
[Intentionally Omitted]
Performance Matters Associates of Texas, Inc.
Compass Bank
Money Market   
[Intentionally Omitted]

 
 
 

--------------------------------------------------------------------------------

 
 
Schedule 4

 
COMMERCIAL TORT CLAIMS
 
None.
 
 
 

--------------------------------------------------------------------------------

 
 
Schedule 5

 
PLEDGED INSTRUMENTS
 
1.            Promissory Notes:
 
 
(a)
Global Intercompany Note, dated September 28, 2012 which will be pledged
hereunder.

 
(b)
 
No.
Entity
Principal Amount
Date of Issuance
Interest Rate
Maturity Date Pledged
[Yes/No]
Surplus Debenture No. 2009-1
CDOC, Inc.
$50,000,000
July 1, 2009
Offshore Rate + 4%
December 31, 2030
Yes
Surplus Debenture No. 2009-2
CDOC, Inc.
$58,250,000
July 1, 2009
Offshore Rate + 4%
December 31, 2030
Yes
Surplus Debenture No. 2009-3
CDOC, Inc.
$305,000,000
July 1, 2009
Offshore Rate + 4%
December 31, 2030
Yes
Surplus Debenture No. 2009-4
CDOC, Inc.
$336,300,000
July 1, 2009
Offshore Rate + 4%
December 31, 2030
Yes
Surplus Note No. 2006-2
CDOC, Inc.
$160,000,000
October 31, 2006
Offshore Rate + 4%
December 31, 2036
Yes

 
Offshore Rate = Eurodollar Base Rate ÷ (1.00 — Eurodollar Reserve Percentage)
 
2.            Chattel Paper:
 
None.
 
 